2015 COPS Hiring Program (CHP)
Grant Owner’s Manual

U.S. Department of Justice, Office of Community Oriented Policing Services

www.cops.usdoj.gov

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

2015 COPS Hiring Program (CHP) Grant Owner’s
Manual
This manual was created to assist COPS Hiring Program (CHP) grantees with the administrative and financial
matters associated with their grant.
For more information about your CHP grant, please contact your COPS Office Grant Program Specialist. If you
do not know the name or telephone number of your Grant Program Specialist, please contact the COPS Office
Response Center at 800-421-6770.

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
Visit the COPS Office online: www.cops.usdoj.gov
Published 2015
i

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Contents
Getting Started . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
I. Grant Acceptance, Terms, and Conditions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
The award document . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Grant conditions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Accepting the grant award  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
II. Accessing Grant Funds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  29
Payment method . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
Setting up your account . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
Additional payment questions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
III. Financial Record Maintenance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  32
Accounting systems and records  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
IV. Federal Audit Requirements  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  33
Requirements and audits  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
Typical audit findings  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
V. Reports  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  36
Federal Financial Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
Program Progress Reports  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
Contact points to obtain technical assistance and report violations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
VI. Community Policing Activities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  39
VII. When the Grant Period Has Ended . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  40
Final Federal Financial Report  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
Final Program Progress (Closeout) Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
VIII. Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  42
Appendices  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
Appendix A. List of source documents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43
Appendix B. Assurances and Certifications . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44
Appendix C. Community policing defined . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50
Appendix D. COPS Hiring Program (CHP) file management: Documents to maintain in CHP grant file
 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56

ii

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Appendix E. Memorandum of Understanding guidance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 59
Appendix F. Whistleblower protection (41 U.S.C. 4712)  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 62
Appendix G. 2 CFR Appendix II to Part 200: Contract provisions for nonfederal entity contracts under
federal awards  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 65
Glossary of Terms . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  68
COPS Office Resources  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  73
References  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  74

iii

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Getting Started
Congratulations on receiving a grant from the U.S. Department of Justice, Office of Community Oriented
Policing Services (COPS Office). COPS Hiring Program (CHP) grants provide funding directly to law
enforcement agencies to hire or rehire career law enforcement officers for the advancement of public safety
through an increase in their community policing capacity and crime prevention efforts.
2015 CHP grants will cover up to 75 percent of the approved entry-level salary and fringe benefits of each
newly hired or rehired full-time sworn career law enforcement officer over the three-year (36-month) grant
period with a minimum 25 percent local cash match requirement and a maximum federal share of $125,000
per officer position. CHP grant funding is based on your agency’s entry-level salary and fringe benefits for
full-time officers at the time of the grant application. Any additional costs above the approved entry-level
salaries and fringe benefits are the responsibility of the grantee agency. Furthermore, all grant recipients
must retain any CHP-funded officer positions awarded for at least 12 months after the 36 months of
federal funding has ended for each position.
Funding under this program may be used to do the following:
• Hire new officers, which includes filling existing officer vacancies that are no longer funded in your
agency’s budget. These positions must be in addition to your current budgeted (funded) level of sworn
officer positions, and the officers must be hired on or after the official grant award start date as it
appears on your agency’s award document.
• Rehire officers laid off by any jurisdiction as a result of state, local, or Bureau of Indian Affairs (BIA)
budget reductions. The rehired officers must be rehired on or after the official grant award start date as
it appears on your agency’s award document. Documentation must be maintained showing the date(s)
that the positions were laid off and rehired.
• Rehire officers who were, at the time of grant application, scheduled to be laid off (by your jurisdiction)
on a specific future date as a result of state, local, or BIA budget reductions. Grantees will be required to
continue funding the positions with local funding until the date(s) of the scheduled layoffs. The dates
of the scheduled layoffs and the number of positions affected must have been identified in the 2015
CHP application. In addition, documentation must be maintained detailing the dates and reason(s)
for the layoffs. Furthermore, agencies are required to maintain documentation demonstrating that the
scheduled layoffs are occurring for local economic reasons unrelated to the availability of CHP grant
funds. Such documentation may include local council meeting minutes, memoranda, notices, or orders
discussing the layoffs, budget documents ordering jurisdiction-wide budget reductions, or notices
provided to the individual officers regarding the layoffs.
The allowable uses of your agency’s CHP grant are specified on the CHP Financial Clearance Memorandum (FCM).
If your agency’s local fiscal conditions have changed since submitting the 2015 CHP application and your agency
wishes to modify its CHP grant to reprogram awarded funding into a different hiring funding category, please
refer to page 9 of this manual for detailed information on requesting a post-award grant modification.
This CHP Grant Owner’s Manual will assist your agency with the administrative and financial matters
associated with your grant. It was developed by the COPS Office to ensure that all CHP grantees clearly
understand and meet the requirements of their grant. Please review this manual carefully, because a
failure to follow grant requirements can have serious ramifications. Please do not hesitate to call the COPS
Office Response Center at 800-421-6770 if you need assistance with the implementation of your grant.
Thank you for providing us with the opportunity to work in partnership with your community.

1

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

I. Grant Acceptance, Terms, and Conditions
To officially accept and begin your COPS Hiring Program grant, your agency must access www.cops.usdoj.gov
and select the “Account Access” link in the upper right corner to log in, review, and electronically sign the award
document (including the grant terms and conditions) and, if applicable, the special award conditions or high
risk conditions, within 90 days of the date shown on the award congratulatory letter.
Your agency will not be able to draw down grant funds until the COPS Office receives your signed award
document. For more information on drawing down grant funds, please see section II, “Accessing Grant
Funds,” on page 28 of this manual.

The award document
The award document is the document indicating your official grant funding amount, the number of officer
positions awarded, the type of positions awarded, the grant number, the grant conditions, and the award
start and end dates.
The award document is pre-printed with your agency’s law enforcement and government executives’
names. If this information is incorrect or has changed, please update your “Agency Contacts” online at
www.cops.usdoj.gov through the “Account Access” link. If the law enforcement or government official has
changed since the time of application, please have the current law enforcement executive or government
executive for your agency create an account through the “Account Access” link, log in, and sign the award
document once your agency contacts have been updated online. Once you have reviewed your award
document, please electronically sign it and make a copy of all pages of the document for your records, along
with all award condition pages, within 90 days of the date shown on the award congratulatory letter. Please
see “Accepting the grant award” on page 27 of this manual.
The award start date indicated on the award document means that your agency may be reimbursed for
any allowable costs incurred on or after this date. The duration of your CHP grant award is three years (36
months) of funding for each position awarded.
Your grant number is in the following format: 2015-ULWX-0000 or 2015-UMWX-0000 for grants awarded
in Fiscal Year (FY) 2015. The COPS Office tracks grant information based upon this number. Therefore, it
is important to have your agency’s grant number (or your agency’s ORI number) readily available when
corresponding with the COPS Office.
Your originating agency identifier (ORI) number begins with your state abbreviation followed by five
numbers or letters (e.g., VA00000). This number is assigned by the Federal Bureau of Investigation (FBI) for
use in tracking information for the Uniform Crime Report (UCR). The COPS Office tracks programmatic grant
information based upon this ORI number. If your agency does not have an ORI number assigned by the FBI,
the COPS Office assigns a non-official ORI code to use as an agency identifier (in such cases, the last two
characters will be “ZZ”). If you have any questions regarding your grant, please refer to your grant number or
your agency’s ORI number when you contact the COPS Office.
Your Office of Justice Programs (OJP) vendor number, in most circumstances, is your agency’s nine- or
thirteen-digit federal tax identification number assigned to you by the Internal Revenue Service (IRS). If your
OJP vendor number differs from your tax identification number, the OJP vendor number is only to be used
for administrative purposes in connection with this grant program, and should not be used for IRS purposes.

2

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Grant conditions
The grant conditions are listed on your agency’s award document. By accepting this grant, you are obtaining
federal funds from the COPS Office. As part of that agreement, your agency acknowledges that it will comply
with these conditions (and, if applicable, additional special conditions specific to your agency). The section
that follows describes in detail all of the award conditions, their rationales, and their implications. It also
addresses many frequently asked questions. If you have additional questions concerning any of these grant
conditions, please contact your COPS Office Grant Program Specialist at 800-421-6770.
In limited circumstances, your award may be subject to special conditions that prevent your agency from
drawing down or accessing grant funds until the special conditions are satisfied as determined by the COPS
Office. Any special conditions will be included with your award, which may be accessed at www.cops.usdoj.gov
via the “Account Access” link. However, if you have questions about the special conditions, please call your COPS
Office Grant Program Specialist at 800-421-6770.

Reasons for grant conditions
The requirements of your CHP grant are established within

• the Public Safety Partnership and Community Policing Act of 1994, which established the COPS Office;
• applicable rules, regulations, and policies issued by the U.S. Department of Justice, Office of
Management and Budget (OMB), the Government Accountability Office (GAO), and the United States
Treasury;

• the specific CHP programmatic requirements established by the COPS Office.
A list of source documents for this manual is provided in appendix A on page 43. You may request copies of
any source reference document from:
Office of Administration, Publication Unit
New Executive Office Building
725 17th Street NW, Room G 236
Washington, DC 20503
COPS Office-specific documents may be requested directly from the COPS Office.

Review of grant conditions
By signing the award document to accept this COPS Hiring Program grant, your agency agrees to abide by
the following grant conditions:
1. Grant owner’s manual
The grantee agrees to comply with the terms and conditions in the 2015 COPS Hiring Program Grant Owner’s
Manual; COPS Office statute (42 U.S.C. §. 3796dd, et seq.); the requirements of 2 C.F.R. Part 200 (Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards) as adopted by the
U.S. Department of Justice in 2 C.F.R. § 2800.101; 48 CFR Part 31 (FAR Part 31) as applicable (governing cost
principles and procedures); representations made in the CHP grant application; and all other applicable program
requirements, laws, orders, regulations, or circulars.

3

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Why this condition:
This manual has been designed to inform you of the requirements, laws, regulations, and policies that apply
to your grant. Your agency will be responsible for the information and rules contained in this manual and
for implementing your grant in compliance with the applicable terms, conditions, and regulations. More
detailed guidance regarding any particular grant requirement or your agency’s specific circumstances can
be requested through your COPS Office Grant Program Specialist.
What you should do:
Please read the entire CHP Grant Owner’s Manual carefully prior to signing the grant award document. If you
have any questions, please contact your COPS Office Grant Program Specialist. When accepting your grant
award, you should ensure that the proper reporting and financial systems are in place to satisfy the grant
requirements.
2. Assurances and Certifications
The grantee acknowledges its agreement to comply with the Assurances and Certifications forms that were signed
as part of its CHP application.
Why this condition:
Although the COPS Office has made every effort to simplify the process of applying for and receiving grants,
several provisions of federal law require us to seek your Assurances and Certifications regarding certain
matters. Most of the Assurances and Certifications apply to all federal grant programs.
What you should do:
Applicants to COPS Office grant programs are required to sign the Assurances and Certifications forms at
the time of application and application update. Signing these documents assures the COPS Office that
you have read, understood, and accepted the grant terms and conditions outlined in the Assurances and
Certifications. Please read these documents carefully, because signatures on these documents are treated
as a material representation of fact upon which reliance was placed when the U.S. Department of Justice
determined whether to award the covered grant. Additional copies of the Assurances and Certifications
forms are contained in appendix B on page 44 of this manual. If you have any questions about them, please
contact your COPS Office Grant Program Specialist at 800-421-6770.
3. Allowable costs
The funding under this project is for the payment of approved full-time entry-level salaries and fringe benefits over
three years (for a total of 36 months of funding) up to a maximum federal share of $125,000 per officer position for
career law enforcement officer positions hired and/or rehired on or after the official grant award start date. Any
salary and fringe benefit costs higher than entry level that your agency pays a CHP-funded officer must be paid
with local funds.
Your agency is required to use CHP grant funds for the specific hiring categories awarded. Funding under this
program may be used for the following categories:

• Hiring new officers, which includes filling existing officer vacancies that are no longer funded in your agency’s
budget

• Rehiring officers laid off by any jurisdiction as a result of state, local, or Bureau of Indian Affairs (BIA) budget
reductions

• Rehiring officers who were, at the time of grant application, scheduled to be laid off (by your jurisdiction) on a
specific future date as a result of state, local, or BIA budget reductions

4

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

If your agency’s local fiscal conditions have changed and your agency needs to change one or more of the funded
hiring categories, your agency should request a post-award grant modification and receive prior approval before
spending CHP funding under the new category.
The Financial Clearance Memorandum (FCM), included in your award package, specifies the amount of CHP
funds awarded to your agency. You should carefully review your FCM, which contains the final officer salary and
fringe benefit categories and amounts for which your agency was approved. Please note that the salary and fringe
benefit costs requested in your CHP application may have been adjusted or removed. Your agency may only be
reimbursed for the approved cost categories that are documented within the FCM, up to the amounts specified
in the FCM. Your agency may not use CHP funds for any costs that are not identified as allowable in the Financial
Clearance Memorandum.
Only actual allowable costs incurred during the grant award period will be eligible for reimbursement and
drawdown. If your agency experiences any cost savings over the course of the grant (for example, your grant
application overestimated the total entry-level officer salary and fringe benefits package), your agency may not use
that excess funding to extend the length of the grant beyond 36 months. Any funds remaining after your agency has
drawn down for the costs of approved salaries and fringe benefits incurred for each awarded position during the
36-month funding period will be deobligated during the closeout process and should not be spent by your agency.
Why this condition:
CHP funds may only be used to pay for entry-level salaries and fringe benefits for 36 months for full-time
career law enforcement officers hired or rehired on or after the award start date. You may use the CHP grant
to hire or rehire experienced officers, but grant funding must be limited to paying your agency’s entry-level
salary and fringe benefits; any costs higher than entry level must be paid by your agency with local funds.
What you should do:
All grantees should keep and maintain the most recent, approved version of their 2015 CHP application. To
view and print this document, you can log into your account at www.cops.usdoj.gov. Please select “COPS
Applications” from the menu of services and click on the “print” icon to download the most recent version of
your application in .pdf format.
Refer to your FCM for the list of approved allowable costs. Salaries covered by CHP must be based on your
agency’s standard entry-level salary and fringe benefits package under the laws or rules that govern hiring
by your agency. Salary and fringe benefit payments must be based on payroll records supported by time
and attendance records or their equivalent. Examples of the types of records your agency must keep to
document allowable costs are described in section III of this manual on page 32. Any additional costs above
the approved entry-level salaries and fringe benefits are the responsibility of the grantee agency. Civilian
positions, salaries and fringe benefits of part-time officer positions, overtime, training, weapons, communication
equipment, and vehicles cannot be funded with your CHP grant.
CHP grant funding may be used to pay the approved entry-level salaries and fringe benefits of newly hired
officer recruits while they are in basic academy training prior to swearing them in if it is your agency’s
standard practice to pay recruits while in training.
Please be advised that grantees may not use COPS Office funding for the same item or service also funded by
another U.S. Department of Justice award.

5

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

4. Local match
Grantees are required to contribute a local match of at least 25 percent toward the total cost of the approved
grant project, unless waived in writing by the COPS Office. The local match must be a cash match from funds not
previously budgeted for law enforcement purposes and must be paid during the grant award period. The local
match contribution must be made on an increasing basis during each year of the three-year grant period, with the
federal share decreasing accordingly.
Why this condition:
The 2015 CHP provides up to 75 percent of the allowable costs of this grant project (up to a maximum
federal share of $125,000 per officer position). Grantees are responsible for providing at least 25 percent of
the total project costs in local matching funds. The local match must be a cash match made from local, state,
or other non-COPS Office funds. Federal funds (other than COPS Office funds) may be used to meet your
local match only if the federal funds are authorized by statute for that purpose and approved in writing by
both the federal agency providing those funds and the COPS Office.
What you should do:
Matching contributions must be made on an increasing basis during each year of the three-year program
with the federal share decreasing accordingly. The local match must be paid in full during the active grant
period; payments made prior to the CHP award start date or after the grant end date do not qualify as a local
match. Grantees are strongly encouraged to pay local match during each quarterly financial reporting period
to avoid potential noncompliance. If your agency must withdraw from the grant period prior to the end of
grant funding, your agency is responsible for ensuring that the federal share of funds expended is limited to
a maximum of 75 percent of the total program costs expended. If you have questions about the timing of
your local match payments, please contact your COPS Office Staff Accountant at 800-421-6770.
Your agency must maintain records that clearly demonstrate the source of the local match, the amount of
the local match, and when the local match was contributed. The local match must be in addition to funds
previously budgeted for specific law enforcement purposes as indicated on your agency’s fiscal year budget.
You do not need to provide these supporting documents to the COPS Office, but such records must be
produced in the event of an audit, monitoring site visit, or office-based grant review. In addition, grantees
are required to report the amount of local match contributed on the quarterly Federal Financial Report (SF425), line j.
Sources for local match requirements may include the following:

• Nonfederal asset forfeiture funds (subject to approval from the state or local oversight agency)
• Funds from state or local governments that are committed to matching funds for your program
• Funds from federal programs whose statutes specifically authorize their use as matching funds
• Funds contributed by private sources
To maximize the number of communities that would be able to take advantage of CHP grant funding, only
a limited number of local match waiver requests were granted to applicants who were able to demonstrate
severe fiscal distress. The COPS Office relied on the fiscal health data provided in section 7 of the CHP
application and a comparison of the applicant’s fiscal health data with that of the overall 2015 CHP applicant
pool to make waiver decisions.

6

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

5. Supplementing, not supplanting
State, local, or BIA funds budgeted to pay for sworn officer positions irrespective of the receipt of CHP grant funds
may not be reallocated to other purposes or refunded as a result of a CHP grant being awarded. Nonfederal funds
must remain available for and devoted to that purpose, with CHP funds supplementing those nonfederal funds.
Funding awarded cannot be obligated until after the grant award start date. This means that CHP funds cannot be
applied to any agency cost or obligation incurred prior to the award start date. In addition, your agency must take
active and timely steps pursuant to its standard procedures to fully fund law enforcement costs already budgeted
as well as fill all locally funded vacancies resulting from attrition during the life of the grant.
Why this condition:
The COPS Office statutory nonsupplanting requirement mandates that grant funds not be used to replace
state or local funds (or, for tribal grantees, BIA funds) that would, in the absence of federal aid, be made
available for the grant purposes. Instead, CHP grant funds must be used to increase the total amount of
funds that would otherwise be made available for hiring or rehiring law enforcement officers.
What you should do:

• Grant recipients may not reduce their sworn officer budget just to take advantage of the CHP grant

award. Any budget reductions must be for fiscal or other reasons unrelated to the receipt of CHP grant
funds to avoid a violation of the nonsupplanting requirement.

• Grant recipients may not reduce their locally funded number of sworn officer positions during the

three-year CHP grant period as a direct result of receiving the CHP funding. Reductions in locally
funded sworn officer positions that occur for reasons unrelated to the CHP funding—such as city-wide
budget reductions—do not violate the nonsupplanting requirement, but recipients must maintain
documentation demonstrating the date(s) and reason(s) for the budget reductions to prove that they
were unrelated to the receipt of CHP grant funding in the event of an audit, monitoring site visit, or
other form of grant compliance review.

• Under CHP, the nonsupplanting requirement means that a grant recipient receiving CHP grant funds to
hire a new officer position, including filling an existing officer vacancy that is no longer funded in the
recipient’s local budget, must hire the additional position on or after the official grant award start date,
above its current budgeted (funded) level of sworn officer positions.

• The nonsupplanting requirement also means that a grant recipient receiving CHP funds to rehire an

officer laid off as a result of state, local, or BIA budget reductions must rehire the officer on or after the
official grant award start date. The grant recipient must maintain documentation in its CHP grant file
showing the dates that the officer was laid off and rehired.

• In addition, the nonsupplanting requirement means that a grant recipient that receives CHP grant

funds to rehire an officer who was, at the time of grant application, scheduled to be laid off on a specific
future date as a result of state, local, or BIA budget reductions, must continue to fund the officer with
its own funds through the grant award start date until the date of the scheduled layoff. [For example,
if the award start date is July 1 and the layoff is scheduled for November 1, then the COPS Office funds
may not be used to fund the officer until November 1, the date of the scheduled layoff.] Your agency
must have identified the date(s) of the scheduled layoffs and the number of officers to be laid off in its
application. Grant recipients must maintain documentation showing the date(s) and reason(s) for the
layoffs, the number of officers laid off, the number of officers rehired, and the dates the officers were
rehired. [Please note that your agency may rehire the officers scheduled for layoff with CHP funding on

7

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

or immediately after the date of the scheduled layoff. Unless required by your jurisdiction, your agency
is not required to formally complete the administrative steps associated with the layoff of the individual
officers you are seeking to rehire so long as your agency can document that a final, approved budget
decision was made to lay off those particular individual officers on the identified layoff date.]
Documentation that may be used to prove that scheduled layoffs or budget reductions are occurring for
local economic reasons that are unrelated to the availability of CHP grant funds may include (but are not
limited to) council or departmental meeting minutes, memoranda, notices, or orders discussing the layoffs;
notices provided to the individual officers regarding the date(s) of the lay-offs; or final budget documents
ordering departmental or jurisdiction-wide budget reductions. These records must be maintained with your
agency’s CHP grant records during the grant period and for three years following the official closeout of the
CHP grant in the event of an audit, monitoring, or other evaluation of your grant compliance.
6. Retention
At the time of grant application, your agency committed to retaining all sworn officer positions awarded under the
CHP grant with state and/or local funds for a minimum of 12 months following the conclusion of 36 months of
federal funding for each position, over and above the number of locally funded sworn officer positions that would
have existed in the absence of the grant. Your agency cannot satisfy the retention requirement by using CHPfunded positions to fill locally funded vacancies resulting from attrition.
Why this condition:
The retention requirement ensures that the increased officer staffing level under the CHP grant continues
with state or local funds for a minimum of 12 months after federal funding ends.
What you should do:
At the time of grant application, your agency was required to affirm that it plans to retain all sworn officer
positions awarded under the CHP grant and identify the planned source(s) of retention funding. Your agency
committed to retaining each awarded position for at least 12 months following the conclusion of 36 months
of federal funding for that position. The retention period begins for an awarded officer position once that
position has completed the 36-month implementation period. If an agency is awarded several officer
positions, the retention period for each individual officer position begins upon completion of 36 months of
funding for that position (not based on the cumulative grant award end date).
The retained CHP-funded position(s) must be added to your agency’s law enforcement budget with state or
local funds at the conclusion of grant funding, over and above the number of locally funded sworn officer
positions that would have existed in the absence of the grant. Absorbing CHP-funded positions through
attrition (rather than adding the extra positions to your budget with additional funding) does not meet the
retention requirement. In addition, COPS Office grant funding may not be used to retain positions awarded
under a previous COPS Office hiring award.
Your agency should maintain documentation demonstrating when the 36-month grant funding period
expired for each awarded position and that each retained position was above and beyond the number of
officer positions that your agency would have otherwise funded with state or local funds. We understand
that your agency’s identified source(s) of retention funding may change during the life of the grant, so
your agency should maintain documentation of any changes in the event of an audit, monitoring, or other
evaluation of your grant compliance.
Please note that your agency is required to retain the officer position(s) awarded under the CHP grant and
not the specific officer(s) hired to fill the grant position(s). If a position funded by the CHP grant becomes
vacant during the retention period, your agency is required to take active and timely steps consistent

8

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

with your agency’s hiring policies and procedures to fill the position with a new officer to complete the
remainder of the 12-month retention period. Your agency should maintain documentation demonstrating
that you did not delay filling the position and that the steps your agency took to fill the position were
consistent with your hiring policies and procedures.
At the conclusion of federal funding, agencies that fail to retain the sworn officer positions awarded under
the CHP grant may be ineligible to receive future COPS Office hiring grants for a period of one to three years.
If your agency is unable to retain any of the awarded officer positions, you should contact your COPS Office
Grant Program Specialist for further review.
7. Extensions
Your agency may request an extension of the grant award period to receive additional time to implement your
grant program. Such extensions do not provide additional funding. Grants may be extended a maximum of 36
months beyond the initial award expiration date. Any request for an extension beyond 36 months will be evaluated
on a case-by-case basis. Only those grantees that can provide a reasonable justification for delays will be granted
no-cost extensions. Reasonable justifications may include difficulties in filling COPS Office-funded positions, officer
turnover, or other circumstances that interrupt the 36-month grant funding period. An extension allows your
agency to compensate for such delays by providing additional time to complete the full 36 months of funding for
each position awarded. Extension requests must be received prior to the end date of the award.
Why this condition:
Under federal regulations, requests to extend the grant award period require prior written approval from the
COPS Office. Without an approved extension, your agency is not permitted to draw down federal funding
for costs incurred beyond the official grant award end date. However, if justified, the COPS Office seeks to
accommodate reasonable requests for no-cost time extensions in order to fully implement the COPS Office grant.
What you should do:
The COPS Office will contact your agency during the last quarter of the grant award period to determine
whether a no-cost time extension is needed; extensions will not be processed prior to 90 days of the grant
end date. Requests to extend the grant award period must be submitted online and received by the COPS
Office before the official grant award end date. Extension requests received after the expiration date will
only be considered when the grantee provides justification of extraordinary circumstances; an example
of this would be an instance where an unforeseen natural disaster prevented a grantee from requesting
an extension. Failure to submit a request for a no-cost time extension by the end date may result in the
immediate deobligation of any remaining grant funds.
If your agency has excess funds remaining at the end of the grant due to salary and fringe benefits costs that
were lower than anticipated, your agency may not extend the 36-month funding period for the purpose of
expending those excess funds. Grantees are entitled to a maximum of 36 months of federal funding based
on the approved salary and fringe benefits costs in the FCM. The COPS Office will deobligate any remaining
grant funds during the closeout process. If you have any additional questions regarding a no-cost time
extension, please contact your COPS Office Grant Program Specialist at 800-421-6770.
8. Modifications
During the CHP grant award period, it may become necessary for an agency to modify its CHP grant award due to
changes in an agency’s fiscal or law enforcement situation. Modification requests should be submitted to the COPS
Office when an agency determines that it will need to shift officer positions awarded in one hiring category into a

9

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

different hiring category, reduce the total number of positions awarded, shift funds among benefit categories, and/
or reduce the entry-level salary and fringe benefit amounts. For example, an agency may have been awarded CHP
grant funding for 10 new, additional full-time sworn officer positions, but due to severe fiscal distress/constraints,
the agency determines it is unable to sustain all 10 positions and must reduce its request to five full-time positions;
or an agency may have been awarded CHP grant funding for two new, additional sworn officer positions, but
due to fiscal distress/constraints the agency needs to change the hiring category from the new hire category to
the rehire category for officers laid off or scheduled for layoff on a specific future date post-application. Grant
modifications under CHP are evaluated on a case-by-case basis. The COPS Office will only consider a modification
request after an agency makes final, approved budget and/or personnel decisions. An agency may implement the
modified grant award following written approval from the COPS Office. Please be aware that the COPS Office will
not approve any modification request that results in an increase of federal funds.
Why this condition:
Under federal regulations, you are required to expend federal funds only as approved in the FCM. In addition,
under CHP you are expected to expend funding only for the specific hiring categories awarded, as indicated
on your Award Document. Any requests to change or alter a grant award should be submitted to the COPS
Office for prior approval. Following written approval from the COPS Office, implementation of the modified
award may begin.
What you should do:
You should notify the COPS Office if you determine that your agency will need to change hiring categories,
reduce the total number of positions awarded, or make other changes to the entry-level salary and benefit
amounts or categories. To modify your award from the new hire category to the rehire category, your agency
must submit a COPS Hiring Award modification request form and the required supporting documentation
to the COPS Office. A copy of this form is available on the COPS Office website at http://www.cops.usdoj.
gov/pdf/COPS_Hiring_Modification_Form.pdf. For all other modifications, your agency must access
www.cops.usdoj.gov and select the “Account Access” link in the upper right corner to log in and submit your
request to the COPS Office through the Grants Management Portal, providing the proposed changes, details
of why the change is needed, etc.
For additional information about the process for submitting your specific grant modification request, please
contact your COPS Office Grant Program Specialist at 800-421-6770. The COPS Office will then evaluate your
request and notify your agency of our decision in writing. Implementation of the modified grant award
may begin following written approval from the COPS Office. Please note that modification approvals for
active grants will often be accompanied by a modified award document reflecting the approved changes.
If applicable, your agency is required to sign and submit the modified award document via the “Account
Access” link to officially accept the grant modification.
9. Evaluations
The COPS Office may conduct monitoring or sponsor national evaluations of the COPS Hiring Program. The
grantee agrees to cooperate with the monitors and evaluators.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that evaluations of the program
may be carried out or commissioned by the attorney general for the furtherance of the purposes of the
act. The COPS Office conducts evaluations to determine which programs are working, how programs may
be improved, and why certain programs are more successful than others. Specifically, the COPS Office
may assess the way in which your agency implements its CHP grant. In some jurisdictions, COPS Office

10

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

staff members or evaluators may study the effectiveness of funded programs, projects, and activities.
Evaluators may collect information about the programs’ effect on crime, victims of crime, and the quality of
life in communities. In addition, they may ask questions about the challenges encountered during project
implementation, how residents feel about community policing, and how police feel about their work. This
information will be useful to other communities and police agencies across the country.
What you should do:
When evaluations are undertaken, you may be contacted in writing with specific requests for information.
In general, evaluators may need to speak with individuals in your department, observe activities, and
obtain written reports about and from your department. You will be asked to facilitate any site visits and
information-gathering activities. In addition, you will be asked to provide accurate and timely information
about your grant activities. You should fully comply with any requests made regarding these evaluations.
10. Reports/Performance goals
To assist the COPS Office in monitoring and tracking the performance of your award, your agency will be
responsible for submitting quarterly programmatic progress reports that describe project activities during the
reporting period and quarterly Federal Financial Reports using Standard Form 425 (SF-425). The progress report is
used to track your agency’s progress toward implementing community policing strategies and to collect data to
gauge the effectiveness of increasing your agency’s community policing capacity through COPS Office funding.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 and other federal regulations and policies
require that financial assistance provided by the Federal Government be monitored carefully to ensure
the proper use of federal funds. In addition, the COPS Office seeks to document, on a continuing basis, the
progress of our programs and grantees.
What you should do:
This grant condition is designed to make your agency aware of reporting requirements associated with
CHP grants. Quarterly programmatic progress reports and a final programmatic closeout report will be
required to be submitted directly to the COPS Office through the “Account Access” link of the COPS Office
website at www.cops.usdoj.gov. Your agency is also required to submit quarterly Federal Financial Reports
using Standard Form 425 (SF-425) within 30 days after the end of each calendar quarter. A final SF-425 will
be due within 90 days after the end of the grant period. This report reflects the actual cumulative federal
expenditures incurred during the funding period and the remaining unobligated balance of federal funds.
Under federal regulations, your agency is not permitted to draw down federal funding for costs incurred
after the official grant end date; however, you will have a 90-day grace period after the grant award end
date during which you can drawdown funds for eligible expenditures incurred before the grant end date.
Agencies with more than one delinquent programmatic or financial report submission per fiscal year may
be subject to delays in receiving reimbursement for allowable expenses and may be required to receive
technical assistance to improve compliance with reporting. These reports are discussed in greater detail
in section V (“Reports”) on page 36 of this manual. All reports should be submitted within the deadlines
given to avoid suspension or possible termination of grant funds or other remedial actions; failure to submit
required reports may also impact future funding opportunities.
11. Federal civil rights laws
As a condition of receipt of federal financial assistance, you acknowledge and agree that you will not (and will
require any subgrantees, contractors, successors, transferees, and assignees not to), on the ground of race, color,
religion, national origin (which includes providing limited English proficient persons meaningful access to your
programs), sex, disability, or age, unlawfully exclude any person from participation in, deny the benefits of or

11

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

employment to any person, or subject any person to discrimination in connection with any programs or activities
funded in whole or in part with federal funds. These civil rights requirements are found in the nondiscrimination
provisions of Title VI of the Civil Rights Act of 1964, as amended (42 U.S.C. § 2000d); the Omnibus Crime Control and
Safe Streets Act of 1968, as amended (42 U.S.C. § 3789d); Section 504 of the Rehabilitation Act of 1973, as amended
(29 U.S.C. § 794); the Age Discrimination Act of 1975 (42 U.S.C. § 6101, et seq.); Title IX of the Education Amendments
of 1972, as amended (20 U.S.C. § 1681, et seq.); and the corresponding DOJ regulations implementing those
statutes at 28 C.F.R. Part 42 (subparts C, D, E, G, and I). You also agree to comply with Executive Order 13279, Equal
Treatment for Faith-Based Organizations, and its implementing regulations at 28 C.F.R Part 38, which requires
equal treatment of religious organizations in the funding process and nondiscrimination of beneficiaries by FaithBased Organizations on the basis of belief or nonbelief.
Why this condition:
In establishing financial assistance programs, Congress linked the receipt of federal funding to compliance
with federal civil rights laws. As a result, grantees are required to comply with the civil rights requirements
found in the non-discrimination provisions referenced above. A hold may be placed on your award if it is
deemed that your agency is not in compliance with federal civil rights laws or is not cooperating with an
ongoing federal civil rights investigation. If a hold is placed on your award, you will not be able to obligate
or draw down federal funds under your agency’s COPS Office grant award until you comply with federal civil
rights laws or cooperate with any ongoing federal civil rights investigation.
What you should do:
As a recipient of federal financial assistance from the COPS Office, you are required to comply with the
applicable federal civil rights laws and to collect data and information sufficient to permit effective
enforcement of such laws and to cooperate with any federal civil rights investigation, which includes
providing access to records, accounts, documents, information, facilities, and staff.
12. Equal employment opportunity plan
All recipients of funding from the COPS Office must comply with the federal regulations pertaining to the
development and implementation of an Equal Employment Opportunity Plan (28 C.F.R. § 42 subpart E).
Why this condition:
It is the experience of the U.S. Department of Justice in implementing its responsibilities under the Omnibus
Crime Control and Safe Streets Act of 1968 (Safe Streets Act), the statute that funds the COPS Office, that “the
full and equal participation of women and minority individuals in employment opportunities in the criminal
justice system is a necessary component to the Safe Streets Act’s program to reduce crime and delinquency
in the United States” (28 C.F.R. § 42.301). EEOPs do not impose quotas or hiring requirements on recipients.
What you should do:
The obligations to comply with the EEOP requirement differ depending on your organization’s legal status,
the number of its employees, and the amount of the award.
If your organization has fewer than 50 employees or receives an award of less than $25,000 or is a nonprofit
organization, a medical institution, an educational institution, or an Indian tribe, then it is exempt from the
EEOP requirement. To claim the exemption, your organization must complete and submit section A of the
Certification Form to the Office for Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice,
810 7th Street NW, Washington, DC 20531. The Certification Form can be found at http://www.ojp.usdoj.gov/
about/ocr/pdfs/cert.pdf.

12

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

If your organization is a governmental agency or private business and has received an award between
$25,000 and $500,000 and has 50 or more employees (counting both full- and part-time employees but
excluding political appointees), then it must prepare a Utilization Report (formerly called an EEOP Short
Form), but it does not need to submit it to the OCR for review. Instead, your organization must maintain
the Utilization Report on file and make it available to the OCR for review on request. In addition, your
organization must complete and submit section B of the Certification Form to the Office for Civil Rights
(OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th Street NW, Washington, DC 20531. The
Certification Form can be found at www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.
If your organization is a governmental agency or private business and has received an award for $500,000 or
more and has 50 or more employees (counting both full- and part-time employees but excluding political
appointees), then it must prepare a Utilization Report (formerly called an EEOP Short Form) and submit it
to the Office for Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th Street
NW, Washington, DC 20531 for review within 60 days of the notification of the award. In addition, your
organization must complete and submit section C of the Certification Form to the OCR. The Certification
Form can be found at www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.
To comply with the EEOP requirements, you may request technical assistance from an EEOP specialist at the
OCR by telephone at 202-307-0690, by TTY at 202-307-2027, or by e-mail at EEOsubmissions@usdoj.gov.
13. Grant monitoring activities
Federal law requires that law enforcement agencies receiving federal funding from the COPS Office must be
monitored to ensure compliance with their grant conditions and other applicable statutory regulations. The COPS
Office is also interested in tracking the progress of our programs and the advancement of community policing.
Both aspects of grant implementation—compliance and programmatic benefits—are part of the monitoring
process coordinated by the U.S. Department of Justice. Grant monitoring activities conducted by the COPS Office
include site visits, office-based grant reviews, alleged noncompliance reviews, financial and programmatic
reporting, and audit resolution. As a COPS Office CHP grantee, you agree to cooperate with and respond to any
requests for information pertaining to your grant.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that each grant program must
contain a monitoring component. The COPS Office actively monitors how grantees are adhering to COPS
Office grant requirements and develops the best technical assistance based on this feedback.
What you should do:
Your agency may be required to accommodate routine and non-routine efforts by the COPS Office, or an
entity designated by the COPS Office, to examine your agency’s use of federal funds both programmatically
and financially. The most common ways are as follows:

• site visits. The COPS Office conducts grantee site visits to ensure compliance with grant terms and

conditions. These visits also provide firsthand observation of the grantee’s community policing
strategies. The purpose of site visits is therefore threefold: review community policing activities,
ensure grantee compliance, and provide customer service and technical assistance. If selected, you
will be notified in writing in advance of any on-site review of your COPS Office grants. This review is
generally performed over a period of one or more days and also provides an opportunity for agency
representatives to seek assistance on any grant implementation issues. Your agency will be notified

13

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

in writing of the results and any action required to remedy identified grant violations to include
potential and actual vulnerabilities. In addition, promising practices identified during the site visit are
documented and may be shared with the law enforcement community.

• enhanced office-based grant reviews (EOBGR). In lieu of a site visit, certain grants are selected for a

review conducted at the COPS Office via teleconference or video conference. EOBGRs serve as a
supplemental activity in support of the COPS Office’s overall grant monitoring strategy. The purpose
of the EOBGR is three-fold: review community policing activities, ensure grantee compliance, and
provide customer service and technical assistance. If selected, you will be notified in writing in advance
of any EOBGR of your COPS Office grants. This review is generally performed over a one or more day
period and also provides an opportunity for agency representatives to seek assistance on any grant
implementation issues. Your agency will be notified in writing of the results and any action required to
remedy identified grant violations to include potential and actual vulnerabilities. In addition, promising
practices identified during the EOBGR are documented and may be shared with the law enforcement
community.

• alleged noncompliance reviews (ANCR). An alleged noncompliance review is a follow up on

complaints of alleged noncompliance received from external (media and/or citizen complaints)
or internal (COPS Office/DOJ staff ) sources. On a case-by-case basis, COPS Office staff members
determine the appropriate course of action to take to investigate complaints of alleged
noncompliance. This may include phone or letter contact or a site visit by COPS Office staff or the
Office of the Inspector General.

• audit liaison. The U.S. Department of Justice, Office of the Inspector General (OIG) conducts random

audits for all COPS Office grantees. In the event your agency has any audit recommendations (findings)
resulting from noncompliance and/or poor accounting practices, the COPS Office Audit Liaison
Section will work with your agency to resolve and close these recommendations. Remedies to close
recommendations may include repayment of grant funds and/or the submission of documentation.

Grantees are responsible for remedying any grant noncompliance that is identified during site visits,
office-based grant review, and/or alleged noncompliance reviews. In addition, grantees are responsible
for remedying noncompliance stemming from audit recommendations identified in audits of COPS Office
grants conducted by the Office of Inspector General (OIG) and the Office of the Chief Financial Officer
(OCFO). Remedies for noncompliance may include but are not limited to suspending active grant funding,
repayment of unallowable or unsupported costs, voluntary withdrawal from or involuntary termination
of remaining grant funds, or restriction from receiving future grants for a period of time. Under certain
conditions, additional actions may include placement on the U.S. Department of Justice’s High Risk List,
which will include mandatory completion of the Office of Justice Programs Financial Management Training
and being subject to increased monitoring of current and future grants while on the list. In the event of
criminal misuse of grant funds, grantees may also be subject to fines and imprisonment. To avoid findings
of noncompliance, grantees are strongly encouraged to become familiar with the COPS Grant Monitoring
Division’s Grant Monitoring Standards and Guidelines and with the Grant Owner’s Manual for the year
in which the grant is awarded. Grantees should also contact the COPS Office or their Grant Program
Specialist at any time during the life of a COPS Office grant with questions concerning grant conditions,
terms, or requirements to seek guidance to avoid noncompliance. It is necessary for grantees to maintain
all relevant documentation (administrative, financial, and programmatic) used to develop the application
and implement the grant that may be necessary or required to demonstrate grant compliance. For more
information, please contact the COPS Office Response Center at 800-421-6770 or at AskCopsRC@usdoj.gov.

14

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

14. Employment eligibility
The grantee agrees to complete and keep on file, as appropriate, a Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9). This form is to be used by recipients of federal funds to verify that
persons are eligible to work in the United States.
Why this condition:
Under federal immigration law, all employers are required to take certain steps to ensure that persons that
are hired are legally permitted to work in the United States. The Bureau of Citizenship and Immigration
Services Employment Eligibility Verification Form (I-9) outlines the types of documents that an employer
should review to confirm that a new hire is eligible for employment.
What you should do:
You do not need to submit any documentation to the COPS Office to satisfy this condition. Rather, you
should complete and maintain the I-9 forms for all new employees under the guidelines set forth by the
Bureau of Citizenship and Immigration Services. For further information about this requirement, you may
contact the Bureau’s Office of Business Liaison at 800-357-2099 or the National Customer Service Center at
800-375-5283.
15. Community policing
Community policing activities to be initiated or enhanced by your agency and the officers funded by this grant
program were identified and described in your CHP grant application. In sections VI(A) and (B), your agency
developed a community policing plan for the CHP grant with specific reference to a crime or disorder problem and
the following elements of community policing: (a) problem solving—your agency’s plan to assess and respond to
the problem identified; (b) community partnerships and support, including related governmental and community
initiatives that complement your agency’s proposed use of CHP funding; and (c) organizational transformation—
how your agency will use the funds to reorient its mission to community policing or enhance its involvement in and
commitment to community policing. Throughout the CHP grant period, your agency is required to implement the
community policing plan it set forth in the CHP grant application.
The COPS Office defines community policing as a philosophy that promotes organizational strategies that
support the systematic use of partnerships and problem-solving techniques to proactively address the immediate
conditions that give rise to public safety issues such as crime, social disorder, and fear of crime. CHP grants through
the specific officers funded (or an equal number of redeployed veteran officers) must be used to initiate or enhance
community policing activities. All newly hired additional or rehired officers (or an equal number of redeployed
veteran officers) funded under CHP must implement your agency’s approved community policing plan, which you
described in your grant application.
Why this condition:
The CHP program is designed to assist agencies advance public safety through the hiring and rehiring of
sworn officer positions to increase their community policing capacity and crime prevention efforts. This is
achieved through problem solving, community policing partnerships, and organizational transformation.
It enhances police professionalism by providing officers with the skills and motivation to act in innovative
ways to solve community crime-related problems. Your organization may be monitored or audited to ensure
that it is initiating or enhancing community policing in accordance with your proposed plan as outlined
in section VI (B) of your CHP application and that the officers hired (or an equal number of redeployed
veteran officers) are used to implement this plan and advance your agency’s community policing activities
over the life of the grant. The COPS Office may also use this information to understand the needs of the
field and potentially provide for training, technical assistance, problem solving, and community policing
implementation tools.
15

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

What you should do:
Community policing activities to be implemented or enhanced by your agency were identified in your CHP
grant application in section VI (B). While the COPS Office recognizes that your COPS Office-funded officer(s)
(or an equal number of redeployed veteran officers) will participate in some or all aspects of your identified
community policing strategy and advance your agency’s community policing activities over the life of the
grant, we also encourage your agency to move toward an organization-wide philosophy and commitment
to community policing.
Your CHP quarterly progress reports will collect information related to the implementation of and progress
toward those community policing activities. Your community policing strategy may be influenced and
impacted by others within and outside your organization; this is considered beneficial to your community
policing efforts. Your community policing needs may change during the life of your CHP grant, and minor
changes to this strategy may be made without prior approval of the COPS Office. Any changes to the
community policing scope or strategies originally identified in your CHP application should be documented
within your quarterly progress report. If your agency’s community policing strategy changes significantly,
however, you must submit those changes to the COPS Office through the quarterly progress report for
approval. Changes are significant if they deviate from the specific crime problem(s) originally identified and
approved in the original community policing strategy submitted with your application. Grantees who chose
“School Based Policing through School Resource Officers,” “Trust Problems,” “Homeland Security,” “Homicide,” or
“Gun Violence” as their community policing problem area will not be able to change the problem area of their
community policing strategies post-award. Additional information about community policing may be found in
appendix C, “Community Policing Defined,” on page 50 of this manual.
The COPS Office requires all grantees who chose “School Based Policing through School Resource Officers” as
their community policing problem area on their 2015 CHP applications to provide contact information for each
school partner where they intend to deploy School Resource Officers (SRO). These grantees are also required
to submit to the COPS Office a Memorandum of Understanding (MOU) between the law enforcement agency
and their school partner(s) before drawing down funds. Additional information about this requirement may be
found in appendix E, “Memorandum of Understanding Guidance,” on page 60 of this manual.
16. Community Policing Self-Assessment Tool (CP-SAT)
The COPS Office will require your agency to complete the Community Policing Self-Assessment Tool (CP-SAT) twice
within the grant period, once at the beginning and again toward the end of your grant period.
Why this condition:
The Community Policing Self-Assessment Tool (CP-SAT) is intended to create an objective measure of your
current community policing practices. You will receive a report summarizing your agency’s community
policing activities, which will help you to design your strategic plan, training, and performance reporting
initiatives based on your agency’s community policing strengths and areas in need of additional attention.
The CP-SAT is provided free of charge as a resource to manage your policing goals; it measures community
policing activities and successes, but it does not capture outcome or impact indicators. Administering
the CP-SAT twice during your grant period will allow your agency to compare the progress of your
community policing practices and provide a tool for your administration to reflect back on your agency’s
accomplishments. The CP-SAT resource can be used as a long-term tool for your agency’s planning and
training, even after your grant period expires.

16

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

What you should do:
This grant condition is to make your agency aware of the CP-SAT administration requirement associated with
CHP grants. The CP-SAT essentially consists of a short community policing survey which will be administered
to your agency staff. The COPS Office, through a third-party provider, will conduct this survey and support
the entire process, minimizing any burden on your agency personnel. Within four months after you
submit your signed grant award document, you will be contacted to begin the CP-SAT process. For more
information on the CP-SAT, see www.cops.usdoj.gov/Default.asp?Item=2686.
17. Contracts with other jurisdictions
Grantees that provide law enforcement services to another jurisdiction through a contract must ensure that officers
funded under this grant do not service the other jurisdiction, but will only be involved in activities or perform
services that exclusively benefit the grantee’s own jurisdiction.
Why this condition:
The CHP grant is intended to benefit the communities within the grantee’s primary law enforcement
jurisdiction. Therefore, the grantee must use the CHP grant funding to benefit its own population exclusively,
rather than contracting out the COPS Office-funded officer(s) to other jurisdictions.
What you should do:
Officers funded under the CHP grant may not provide contract law enforcement services to other agencies
unless they will directly benefit the grantee’s jurisdiction. For example, a sheriff’s department cannot use a
CHP-funded officer to provide contract law enforcement services to a neighboring county but can use the
CHP-funded officer to provide direct law enforcement services to towns within its own county.
18. False statements
False statements or claims made in connection with COPS Office grants may result in fines, imprisonment, or
debarment from participating in federal grants or contracts, and/or any other remedy available by law.
Why this condition:
This condition advises recipients of the consequences of submitting false claims or statements on
applications, financial and programmatic reports, or other grant documents.
What you should do:
Ensure that all documentation related to your agency’s receipt and use of grant funding (grant applications,
progress reports, Federal Financial Reports, etc.) is true and accurate.
19. Additional high-risk grantee requirements
The recipient agrees to comply with any additional requirements that may be imposed during the grant
performance period if the awarding agency determines that the recipient is a high-risk grantee (Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards, 2 C.F.R. § 200.207 as
adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101).
Why this condition:
In accordance with 2 C.F.R. § 200.207, the U.S. Department of Justice (DOJ) may impose additional
requirements specific to your award, as needed, when it determines that there is unsatisfactory performance,
financial or administrative instability, noncompliance with award terms and conditions, or other lack of
responsibility risk factors. In such cases, the U.S. Department of Justice may impose special conditions or

17

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

restrictions that may include requiring the production of documentation, financial grant administration
training, on-site monitoring, prior approval for expenditure of funds, quarterly progress reports, separate
bank accounts, or other requirements.
What you should do:
In order to obtain a COPS Office grant, recipients must agree to comply with any additional requirements
that may be imposed during the grant performance period if the awarding agency determines that the
recipient is a high-risk grantee.
20. System for Award Management (SAM) and universal identifier requirements
The Office of Management and Budget requires federal agencies to include the following standard award term in
all grants and cooperative agreements made on or after October 1, 2010:
A. Requirement for System for Award Management (SAM)
Unless you are exempted from this requirement under 2 C.F.R. Part 25.110, you as the recipient must
maintain the currency of your information in the SAM until you submit the final financial report required
under this award or receive the final payment, whichever is later. This requires that you review and update
the information at least annually after the initial registration, and more frequently if required by changes in
your information or another award term.
B. Requirement for Data Universal Numbering System (DUNS) Numbers
If you are authorized to make subawards under this award, you:
1. Must notify potential subrecipients that no entity (see definition in paragraph C of this award term)
may receive a subaward from you unless the entity has provided its DUNS number to you.
2.

May not make a subaward to an entity unless the entity has provided its DUNS number to you.

C. Definitions
For purposes of this award term:
1. System for Award Management (SAM) means the federal repository into which an entity must
provide information required for the conduct of business as a recipient. Additional information about
registration procedures may be found at the SAM Internet site at www.sam.gov.
2. Data Universal Numbering System (DUNS) number means the nine- or thirteen-digit number
established and assigned by Dun and Bradstreet, Inc. (D&B) to uniquely identify business entities. A
DUNS number may be obtained from D&B by telephone (currently 866-705-5711) or the Internet at
http://fedgov.dnb.com/webform.
3. Entity, as it is used in this award term, means all of the following, as defined at 2 C.F.R. Part 25,
subpart C:
a. A governmental organization, which is a state, local government, or Indian Tribe;
b. A foreign public entity;
c. A domestic or foreign non-profit organization;
d. A domestic or foreign for-profit organization; and
e. A federal agency, but only as a subrecipient under an award or subaward to a non-federal entity.
4.

Subaward:
a. This term means a legal instrument to provide support for the performance of any portion of
the substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
b. The term does not include your procurement of property and services needed to carry out
the project or program (for further explanation, see Sec. ___.210 of the attachment to OMB Circular
A-133, “Audits of States, Local Governments, and Non-Profit Organizations”).
c. A subaward may be provided through any legal agreement, including an agreement that you
consider a contract.
18

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

5.

Subrecipient means an entity that:
a. Receives a subaward from you under this award; and
b. Is accountable to you for the use of the federal funds provided by the subaward.

Why this condition:
The purpose of this standard award term is to ensure government-wide uniformity in establishing the DUNS
number as the universal identifier for federal financial assistance applicants, as well as recipients and their
direct subrecipients (if applicable), and to establish the SAM as the repository for standard information about
applicants and recipients.
What you should do:
At the time of grant application, your agency was required to provide its DUNS number and be registered in
the SAM database.
Your agency should continue to use the same DUNS number provided in your grant application and
update, as needed, the information associated with that DUNS number. If your agency is authorized to make
subawards under its award, your agency may make subawards only to entities that have DUNS numbers. For
more information about your DUNS number, please contact D&B using the toll-free number 866-705-5711 or
visit http://fedgov.dnb.com/webform.
Your agency must maintain active registration and current information in the SAM until you submit the final
financial report or receive the final payment under your award, whichever is later. Your agency must review
and update its SAM information at least once per year to maintain an active registration status. For more
information about SAM registration, please visit www.sam.gov.
21. Reporting subawards and executive compensation
The Office of Management and Budget requires federal agencies to include the following standard award term in
all grants and cooperative agreements made on or after October 1, 2010:
a.

Reporting of first-tier subawards.
1. Applicability. Unless you are exempt as provided in paragraph d. of this award term, you must
report each action that obligates $25,000 or more in federal funds that does not include Recovery funds
(as defined in section 1512(a)(2) of the American Recovery and Reinvestment Act of 2009, Pub. L. 111–5)
for a subaward to an entity (see definitions in paragraph e. of this award term).
2.

Where and when to report.
i. You must report each obligating action described in paragraph a.1. of this award term to
www.fsrs.gov.
ii. For subaward information, report no later than the end of the month following the month in
which the obligation was made. (For example, if the obligation was made on November 7, 2010,
the obligation must be reported by no later than December 31, 2010.)

3. What to report. You must report the information about each – action that the submission
instructions posted at www.fsrs.gov specify.
b.

Reporting Total Compensation of Recipient Executives.
1. Applicability and what to report. You must report total compensation for each of your five most
highly compensated executives for the preceding completed fiscal year, if—
i. the total federal funding authorized to date under this award is $25,000 or more;

19

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

ii.

in the preceding fiscal year, you received—
(A) 80 percent or more of your annual gross revenues from federal procurement contracts
(and subcontracts) and federal financial assistance subject to the Transparency Act, as defined
at 2 C.F.R. Part 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. Part 170.320 (and subawards); and
iii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934
(15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine
if the public has access to the compensation information, see the U.S. Security and Exchange
Commission total compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report executive total compensation described in paragraph
b.1 of this award term:
i. As part of your registration profile at www.sam.gov.
ii. By the end of the month following the month in which this award is made, and annually
thereafter.
c.

Reporting of Total Compensation of Subrecipient Executives.
1. Applicability and what to report. Unless you are exempt as provided in paragraph d. of this
award term, for each first-tier subrecipient under this award, you shall report the names and total
compensation of each of the subrecipient’s five most highly compensated executives for the
subrecipient’s preceding completed fiscal year, if—
i. in the subrecipient’s preceding fiscal year, the sub-recipient received—
(A) 80 percent or more of its annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. Part 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts), and federal financial assistance subject to the Transparency Act (and subawards); and
ii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934
(15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine
if the public has access to the compensation information, see the U.S. Security and Exchange
Commission total compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report sub-recipient executive total compensation described
in paragraph c.1. of this award term:
i. To the recipient.
ii. By the end of the month following the month during which you make the subaward.
For example, if a sub-award is obligated on any date during the month of October of a given year
(i.e., between October 1 and 31), you must report any required compensation information of the
sub-recipient by November 30 of that year.

20

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

d. Exemptions.
If, in the previous tax year, you had gross income, from all sources, under $300,000, you are exempt from the
requirements to report:
i. Subawards, and
ii.
e.

The total compensation of the five most highly compensated executives of any subrecipient.

Definitions. For purposes of this award term:
1. Entity means all of the following, as defined in 2 C.F.R. Part 25:
i. A governmental organization, which is a state, local government, or Indian tribe;
ii. A foreign public entity;
iii. A domestic or foreign non-profits organization;
iv. A domestic or foreign for-profit organization;
v. A federal agency, but only as a sub-recipient under an award or sub-award to a non-federal
entity.
2.

Executive means officers, managing partners, or any other employees in management positions.

3.

Subaward:
i. This term means a legal instrument to provide support for the performance of any portion of
the substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
i. The term does not include your procurement of property and services needed to carry out
the project or program (for further explanation, see Sec. __.210 of the attachment to OMB Circular
A–133, “Audits of States, Local Governments, and Non-Profit Organizations”).
ii. A subaward may be provided through any legal agreement, including an agreement that you
or a subrecipient considers a contract.

4.

Subrecipient means an entity that:
i. Receives a subaward from you (the recipient) under this award; and
ii. Is accountable to you for the use of the federal funds provided by the subaward.

5. Total compensation means the cash and noncash dollar value earned by the executive during the
recipient’s or sub-recipient’s preceding fiscal year and includes the following (for more information see
17 C.F.R. Part 229.402(c)(2)):
i. Salary and bonus.
ii. Awards of stock, stock options, and stock appreciation rights. Use the dollar amount
recognized for financial statement reporting purposes with respect to the fiscal year in accordance
with the Statement of Financial Accounting Standards No. 123 (Revised 2004) (FAS 123R), Shared
Based Payments.
iii. Earnings for services under non-equity incentive plans. This does not include group life, health,
hospitalization or medical reimbursement plans that do not discriminate in favor of executives, and
are available generally to all salaried employees.
iv. Change in pension value. This is the change in present value of defined benefit and actuarial
pension plans.
v. Above-market earnings on deferred compensation which is not tax-qualified.
vi. Other compensation, if the aggregate value of all such other compensation (e.g., severance,
termination payments, value of life insurance paid on behalf of the employee, perquisites or
property) for the executive exceeds $10,000.

21

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Why this condition:
To further federal spending transparency, the Federal Funding Accountability and Transparency Act of 2006
(FFATA) requires, among other things, that information on federal awards (federal financial assistance and
expenditures) be made available to the public via a single, searchable website, which is www.USASpending.
gov. Grantees are responsible for reporting their applicable executive compensation and subaward
information and the award term provides guidance to report the related information, as required by FFATA.
What you should do:
At the time of grant application, your agency was asked to ensure that it has the necessary processes
and systems in place to comply with the applicable subaward and executive compensation reporting
requirements should it receive funding. If your agency received awards of $25,000 or more, you are required
to report award information on any first-tier subawards totaling $25,000 or more and, in certain cases, to
report information on the names and total compensation of the five most highly compensated executives
of the recipient and first-tier subrecipients. The FFATA Subaward Reporting System (FSRS), accessible via the
Internet at www.fsrs.gov, is the reporting tool that your agency will use to capture and report subaward
information and any executive compensation data required by FFATA. The subaward information entered
in FSRS will then be displayed on www.USASpending.gov associated with your agency’s award, furthering
federal spending transparency.
For additional information regarding the executive compensation and subaward reporting requirements,
please see Vol. 75, No. 177 (September 14, 2010) of the Federal Register, www.gpo.gov/fdsys/pkg/FR-201009-14/pdf/2010-22705.pdf.
22. Debarment and suspension
The recipient agrees not to award federal funds under this program to any party which is debarred or suspended
from participation in Federal assistance programs.
Why this condition:
Under federal regulations, recipients are required to ensure that federal funds are not given to parties that
are debarred or suspended from participation in federal assistance programs. This is to protect the public
interest and to ensure proper management and integrity in federal activities by conducting business
only with responsible parties. For details regarding the debarment and suspension requirements, please
see 2 CFR part 180 (Government-wide Debarment and Suspension), and 2 CFR part 2867 (DOJ-specific
requirements.)
What you should do:
If under a COPS Office award you enter into a contract for goods or services that is for $25,000 or more or
any subaward, you must verify that the vendor or subawardee and their respective principals (e.g., owners,
top managers) with whom you intend to do business is not excluded or disqualified from participation
in federal assistance programs. In addition, you must include a term or condition in the contract or
subaward requiring the vendor or subawardee to comply with subpart C of the OMB guidance in 2 CFR
part 180 (Government-wide Debarment and Suspension) and subpart C of 2 CFR part 2867 (DOJ-specific
requirements).

22

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

23. Duplicative funding
The recipient understands and agrees to notify the COPS Office if it receives, from any other source, funding for the
same item or service also funded under this award.
Why this condition:
This grant was awarded to your agency to address its law enforcement needs that are not funded with other
funds, including federal, state, local, tribal, or BIA funds. Consequently, your agency may not use this funding
for items or services that you already have funding for from other sources.
What you should do:
If your agency receives funding from another source for the same item(s) or services(s) also funded under
this award, please contact your COPS Office Grant Program Specialist at 800-421-6770.
24. Whistleblower protection
The recipient agrees not to discharge, demote, or otherwise discriminate against an employee as reprisal for the
employee disclosing information that he or she reasonably believes is evidence of gross mismanagement of a federal
contract or grant, a gross waste of federal funds, an abuse of authority relating to a federal contract or grant, a
substantial and specific danger to public health or safety, or a violation of law, rule, or regulation related to a Federal
contract (including the competition for or negotiation of a contract) or grant. The recipient also agrees to provide
to their employees in writing (in the predominant native language of the workforce) of the rights and remedies
provided in 41 U.S.C. § 4712. Please see appendix F in the Grant Owner’s Manual for a full text of the statute.
Why this condition:
Under the “Pilot program for enhancement of contractor protection from reprisal for disclosure of certain
information” (41 U.S.C. § 4712), which is in effect through January 1, 2017, recipients are prohibited from
taking reprisal actions against employees for certain whistleblowing activities in connection with federal
grants and contracts. The pilot program protects the public interest and ensures the proper management
and use of federal funds.
What you should do:
The recipient must not take reprisal actions against an employee for disclosing misconduct under federal
contracts and grants to certain persons and entities.
The recipient is prohibited from discharging, demoting, or otherwise discriminating against an employee as
reprisal for disclosing information that he or she reasonably believes is evidence of

• gross mismanagement of a federal contract or grant;
• a gross waste of federal funds;
• an abuse of authority relating to a federal contract or grant;
• a substantial and specific danger to public health or safety;
• a violation of law, rule, or regulation related to a federal contract (including the competition for or
negotiation of a contract) or grant.

In addition, the disclosure must also have been made to

• a member of Congress or a representative of a committee of Congress;
• an inspector general;
• the Government Accountability Office;

23

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

• a federal employee responsible for contract or grant oversight or management at the relevant agency;
• an authorized official of the U.S. Department of Justice or other law enforcement agency;
• a court or grand jury;
• a management official or other employee of the contractor, subcontractor, or grantee who has the
responsibility to investigate, discover, or address misconduct.

An employee is deemed to have made a protected disclosure if he or she initiates or provides evidence
of misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a federal
contract or grant.
The recipient must inform its employees in writing, in the predominant language of the workforce, of
employee whistleblower rights, protections and remedies under 41 U.S.C. § 4712.
Please see appendix F on page 62 of this manual for the full text of the “Pilot program for enhancement of
contractor protection from reprisal for disclosure of certain information” (41 U.S.C. § 4712).
25. Mandatory disclosure
The recipients and subrecipients must timely disclose in writing to the COPS Office or pass-through entity, as
applicable, all federal criminal law violations involving fraud, bribery, or gratuity that may potentially affect the
awarded federal funding. Failure to make required disclosures can result in any of the remedies, including suspension
and debarment, described in the Uniform Administrative Requirements, Cost Principles, and Audit Requirements for
Federal Awards, 2 C.F.R. § 200.338 as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101.
Why this condition:
Federal regulations require recipients and subrecipients to report all federal violations involving fraud, bribery,
or gratuity that may affect the awarded federal funds. This condition advises your agency of the requirement
and the consequences of failing to report such violations to the COPS Office or pass-through entity.
What you should do:
Ensure that you timely report in writing to the COPS Office or pass-through entity all federal violations
involving fraud, bribery, or gratuity that may affect your federal award.
26. Conflict of interest
Federal awardees and subawardees must disclose in writing to the COPS Office or pass-through entity, as
applicable, any potential conflict of interest affecting the awarded federal funding in accordance with the Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards, 2 C.F.R. § 200.112 as
adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101.
Why this condition:
Awardees and subawardees are required to use federal funding in the best interest of their award
program. Any decisions related to these funds must be free of hidden personal or organizational conflicts of
interest, both in fact and in appearance.

24

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

This means that awardees and subawardees should not participate in any award-related decisions or
recommendations that involve any of the following people or groups:
• An immediate family member
• A partner
• An organization in which they are serving as an officer, director, partner, or employee
• Any person or organization with whom they are negotiating or who has an arrangement concerning
prospective employment, has a financial interest, or for other reasons can have less than an unbiased
transaction with the awardee or subawardee
This also means that awardees and subawardees should avoid any action which might result in or create the
appearance of

• using your official position for private gain;
• giving special treatment to any person;
• losing complete independence or objectivity;
• making an official decision outside official channels; or
• affecting negatively the confidence of the public in the integrity of the Federal Government or the
program.

What you should do:
Ensure that you report in writing to the COPS Office or pass-through entity, as applicable, any potential
conflict of interest that may affect your federal award.
27. Contract provisions
All contracts made by the award recipients under the federal award must contain the provisions required under 2
C.F.R. Appendix II to part 200 (Appendix II to Part 200—Contract Provisions for Non-Federal Entity Contracts Under
Federal Awards) as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101. Please see appendix G in the
Grant Owner’s Manual for a full text of the contract provisions.
Why this condition:
Federal regulations require recipients and subrecipients to comply with the necessary contract provisions
in order to standardize and strengthen oversight of all contracts made under federal awards. This provision
protects the public interest and ensures the proper management and use of federal funds as it relates to
contracts entered into by the recipient.
What you should do:
The recipient should review all contracts made under the federal award to ensure that they contain the
provisions required in appendix G of the Grant Owner’s Manual.
28. Restrictions on internal confidentiality agreements
No recipient or subrecipient under this award or entity that receives a contract or subcontract with any funds under
this award may require any employee or contractor to sign an internal confidentiality agreement or statement that
prohibits or otherwise restricts the lawful reporting of waste, fraud, or abuse to an investigative or law enforcement
representative of a federal department or agency authorized to receive such information.

25

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Why this condition:
Under section 743 of Division E, Title VIII, of the Consolidated and Further Continuing Appropriations
Act, 2015 (Pub. L. 113-235), neither the recipient, subrecipient, nor any entity that receives a contract or
subcontract with any funds under this or any other Act may require its employees or contractors to sign an
internal confidentiality agreement or statement prohibiting or otherwise restricting their lawful reporting
of waste, fraud, or abuse to an investigative or law enforcement representative of a federal department
or agency. This provision protects the public interest and ensures the proper management and use of
federal funds. This limitation is not intended, and shall not be understood by the agency making this award,
to contravene requirements applicable to Standard Form 312 (which relates to classified information),
Form 4414 (which relates to sensitive compartmented information), or any other form issued by a federal
department or agency governing the nondisclosure of classified information.
What you should do:
1.

In accepting this award, the recipient

• represents that it neither requires nor has required internal confidentiality agreements or statements
from employees or contractors that currently prohibit or otherwise restrict (or purport to prohibit or
restrict) employees or contractors from reporting waste, fraud, or abuse as described above;

• represents that, if it learns or is notified that it is or has been requiring its employees or contractors to

execute agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict)
reporting of waste, fraud, or abuse as described above, it will immediately stop any further obligations
of award funds, will provide prompt written notification to the agency making this award, and will
resume such obligations only if expressly authorized to do so by that agency.

2.

If the recipient does or is authorized to make subawards or contracts under this award, in accepting, the
recipient

• represents that it has or will determine that no other entity that the recipient proposes may or will

receive award funds (whether through a subaward, contract, or subcontract) either requires or has
required internal confidentiality agreements or statements from employees or contractors that
currently prohibit or otherwise restrict (or purport to prohibit or restrict) employees or contractors from
reporting waste, fraud, or abuse as described above;

• represents that it has or will make appropriate inquiry, or otherwise has an adequate factual basis, to
support this representation;

• represents that, if it learns or is notified that any subrecipient, contractor, or subcontractor entity that

receives funds under this award is or has been requiring its employees or contractors to execute
agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict)
reporting of waste, fraud, or abuse as described above, it will immediately stop any further obligations
of award funds to or by that entity, will provide prompt written notification to the agency making this
award, and will resume (or permit resumption of ) such obligations only if expressly authorized to do so
by that agency.

What are the specific rules regarding termination of grant funding?
The COPS Office has the right to sanction or terminate your agency’s project when there is reason to believe
that your agency is

• not substantially complying with the grant requirements or other applicable provisions of federal law;
• failing to make satisfactory progress toward the goals or strategies outlined in its application;
• not adhering to grant requirements or conditions;

26

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

• proposing substantial plan changes to the extent that, if originally submitted, would have resulted in
the application being denied funding;

• not submitting financial or programmatic reports in a timely manner;
• filing false statements or certifications in connection with an application, periodic report, or other
grant-related documents;

• providing other good cause for sanctions or termination as determined by the COPS Office.
In these instances, the COPS Office may

• temporarily withhold payments pending correction of the situation by your agency;
• disallow all or part of the cost of the activity or action not in compliance;
• wholly or partly suspend or terminate your grant;
• require that some or all of the grant funds be remitted to the U.S. Department of Justice;
• condition a future grant or elect not to provide future grant funds to your agency until appropriate
actions are taken to ensure compliance;

• withhold or restrict your agency from obtaining future awards;
• recommend civil or criminal enforcement by other agencies;
• take other remedies that may be legally available.
In the event that sanctions are imposed or your grant is terminated, your agency will be notified in writing of
our decision and the reason(s) for that decision.

Accepting the grant award
After you have reviewed the conditions of your CHP award and your agency agrees with these conditions,
you are ready to accept the award. The Director of the COPS Office has signed the award document
indicating approval of your grant, an obligation of federal funds to your organization, and our commitment
to the award. As stated at the beginning of this section, to officially begin your grant and draw down your
funds, the authorized officials (see the Glossary of Terms on page 68 of this manual) of your agency must
access www.cops.usdoj.gov and select the “Account Access” link in the upper right corner to log in, review,
and electronically sign the award document along with all award condition pages.

Who should sign the award document for our agency?
The authorized officials are the law enforcement and government executives who have ultimate and final
responsibility for all programmatic and financial decisions regarding this grant as representatives of the
legal grantee. COPS Office grants require that both the top law enforcement executive (e.g., chief of police,
sheriff, or equivalent) and the top government executive (e.g., mayor, board chairman, or equivalent) sign
the award document. For non-law enforcement agencies (universities, etc.), the authorized officials are the
programmatic and financial officials who have the ultimate signatory authority to sign contracts on behalf of
your organization. Typically, these are the same executives named on your agency’s 2015 CHP application. If
one or both of these individuals have changed, please update your “Agency Contacts” online at www.cops.
usdoj.gov through the “Account Access” link and create accounts for them so that they may electronically
sign the award. If you have any questions as to who should sign the award, please contact your jurisdiction’s
local legal advisor.

27

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

By when must the award document be signed?
Please electronically sign the award document and all award condition pages within 90 days of the date
on the award congratulatory letter. Grant funds will not be released until we have received your agency’s
signed award document, your budget has received final clearance, and any other relevant grant conditions
particular to your agency have been satisfied. Failure to submit your signed award document within the
90-day award acceptance period may result in your CHP award being withdrawn and the funds deobligated
without additional notification. If your agency requires an extension for accepting the award beyond the
90-day acceptance timeframe, you will be able to request an extension through the online system. Be sure
to explain the circumstances that prevent your agency from signing the award document within the 90-day
period, and identify the date by which the award document will be electronically signed. The COPS Office
will review such requests on a case-by-case basis. The COPS Office reserves the right to deny requests to
extend the 90-day award acceptance period. If you have any questions, please contact your COPS Office
Grant Program Specialist at 800-421-6770.

28

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

II. Accessing Grant Funds
This section provides answers to payment-related questions, including all the information needed to set
up your payments. For assistance with financial management and grant administration, please contact the
COPS Office Response Center at 800-421-6770 or visit our website at www.cops.usdoj.gov.

Payment method
What method of payment is used?
There is currently one method of payment available for accessing federal grant funds—the Grant Payment
Request System (GPRS). GPRS is a web-based system that enables grantees to use a secure Internet
connection to request funds. Approved payment requests will automatically be scheduled for payment by
the U.S. Department of the Treasury. A grantee will be able to review previous requests made since July 2009.
For more information on the GPRS, please go to www.ojp.usdoj.gov/about/offices/ocfogprs.htm to view the
user guide.

Setting up your account
How do we set up a GPRS account?
If you are a new grantee to the COPS Office, your law enforcement executive or government executive
should receive notification about GPRS shortly after the COPS Office receives your original signed award
document. This notification will contain all of the information that your agency needs to set up the GPRS
payment method. If your law enforcement executive or government executive does not perform drawdown
requests for your agency, your grant administrator will need to go online to https://grants.ojp.usdoj.gov/
gprs/welcome to log in and register to become a Drawdown Specialist. Once you are approved, you will
receive an e-mail containing a temporary password and information on how to use GPRS. Please note that
part of the verification process may involve outreach to your law enforcement executive or government
executive or other financial points of contact to validate information provided by the Drawdown Specialist.
If you are already registered for a COPS Office grant username in GPRS, and would like to add a newly
awarded COPS Office grant to the existing COPS Office grant username, contact the COPS Office GPRS
registration team via e-mail at COPSGPRSRegistration@usdoj.gov and provide the following information:

• User name (for COPS Office grants)
• First and last name
• Vendor number
• Grant number(s) to be added
How do we fill out the payment enrollment forms?
If you are a new grantee to the COPS Office, your agency will need to complete an Automated
Clearinghouse (ACH) Vendor/Miscellaneous Payment (SF-3881) enrollment form. This form can be found on
the COPS Office website at the following address: www.cops.usdoj.gov/Default.asp?Item=100.
Prior to accessing your grant funds, your agency must mail the original signed form to:
Office of Justice Programs
Office of the Chief Financial Officer
810 Seventh Street NW
Attn: Control Desk, Fifth Floor
Washington, DC 20001

29

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Your agency must complete the “Payee/Company Information” section following the directions on the
back of the form and also provide the grant number (printed on the award document). Next, your financial
institution must complete the “Financial Institution Information” section and have the appropriate financial
official sign the form.
If you are already a COPS Office grantee, you should already have filled out an ACH enrollment form.
Therefore, your agency will not be required to submit a new ACH enrollment form for the newly awarded
grant as long as your OJP vendor number has not changed. If you have any questions, or wish to verify your
ACH enrollment form information, please call the COPS Office Response Center at 800-421-6770.

When should Federal Financial Reports be filed?
After your agency returns the signed award document to the COPS Office, under current regulations, you
are required to submit quarterly Federal Financial Reports using a Standard Form 425 (SF-425). This report
reflects the actual monies spent and unliquidated obligations incurred by your agency. You will not be able
to make drawdowns from your grant account if the SF-425 for the most recent reporting quarter is not on
file with the COPS Office by the deadline date. Grantees are encouraged to submit their SF-425 reports via
the Internet at www.cops.usdoj.gov.
For more information on how to complete and where to submit your quarterly SF-425, see section V of this
Grant Owner’s Manual, titled “Reports,” on page 36.
Filing the Federal Financial Report (SF-425) identifies your federal and local expenditures made during that
calendar quarter. However, to receive actual payment, you must request it through GPRS.

Additional payment questions
Can we receive advances?
Yes. If you receive funds through electronic transfer, the period allowed is 10 days in advance. In general, the
concept of minimum cash on hand applies to COPS Office grants. This concept requires that your agency
request funds based upon immediate cash disbursement needs. You should time your request for payment
to ensure that federal cash on hand is the minimum that you need.
There should be no excess federal grant funds on hand, except for advances not exceeding 10 days, as noted
above.
The Federal Government has four basic rules regarding advances. Advances can be terminated if the grantee

• is unwilling or unable to attain project goals;
• maintains excess cash on hand;
• does not adhere to the terms and conditions of the grant;
• fails to submit reliable or timely reports.
How often can we request reimbursement of costs?
There are no limitations on how often your agency may request reimbursements. However, reimbursement
is only for costs that were approved in the FCM. As a general guideline, most agencies request
reimbursement on a monthly or quarterly basis. Also, please note that a date range can only be used once.

30

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Can we earn interest on our grant funds?
Your agency should minimize the time between your drawdown of grant funds and your payment of grant
costs to avoid earning excess interest on your grant funds. You must account for interest earned on advances
of federal funds as follows:

• COPS grant award recipients must adhere to the standards set forth in the applicable Office of

Management and Budget (OMB) uniform guidance 2 C.F.R. § 200.305(b)(9) that states that interest
earned on federal advance payments deposited in interest-bearing accounts up to $500 per year may
be retained by the grantee for administrative expense. Interest earned on Federal advance payments
deposited in interest-bearing accounts in excess of $500 must be remitted annually to the U.S.
Department of Health and Human Services. Make check payable to “The Department of Health and
Human Services” and mail check to Treasury-approved lockbox: HHS Program Support Center, P.O. Box
530231, Atlanta, GA 30353-0231. (Please allow 4–6 weeks for processing of a payment by check to be
applied to the appropriate Payment Management System (PMS) account).

• Please notify your COPS Office Staff Accountant in the COPS Office Financial Division when any interest
that is earned is remitted to U.S. Department of Health and Human Services, Payment Management
Systems, P.O. Box 6021, Rockville, MD 20852.

• For states, payments are governed by Treasury-State CMIA agreements and default procedures codified
at 31 CFR Part 205 “Rules and Procedures for Efficient Federal-State Funds Transfers’’ and TFM 4A–2000
Overall Disbursing Rules for All Federal Agencies.

31

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

III. Financial Record Maintenance
Under the COPS Office CHP Program, your agency is required to establish and maintain accounting systems
and financial records to accurately account for funds awarded and disbursed. These records must include
both federal funds and any local funds contributed to this project.

Accounting systems and records
What accounting systems are required?
Your agency needs to establish and maintain accounting systems and financial records to accurately
account for the funds awarded.
As stated in 2 C.F.R. 200.62 (Internal Control over Compliance Requirements for Federal Awards), your
accounting system should

• present and itemize actual expenditures of funded items;
• demonstrate that funds are spent in compliance with your grant conditions;
• be able to provide the necessary information for periodic financial review and audit.
What records must be kept?
Your agency’s fiscal control and accounting systems should enable you to make accurate, current, and
complete disclosure of the financial activity under your CHP grant. Your accounting records should contain
information showing expenditures under the grant and must be supported by items such as payroll records,
time and attendance records, cancelled checks, or similar documents.
Your agency must adequately safeguard grant funds and make sure that they are used for authorized
purposes only. Your agency will be responsible for refunding any unallowable expenses.

How long must documents be kept?
All financial records, including payroll, time and attendance records, canceled checks, purchase orders, and
similar documents associated with your CPD award should be kept for at least three years from the date the
COPS Office officially closes the award. Your agency should maintain records so that you can identify them
by grant year or by fiscal year, whichever you find more convenient. If any litigation, claim, negotiation,
audit or other action involving these records has been started before the end of the three-year period, the
records should be kept until completion of the action. These records should be easily located and should
be properly protected against fire or other damage. Failure to maintain adequate records to document award
expenditures may result in a requirement to repay all federal funds that cannot be supported with appropriate
records.
Your agency should maintain records so that you can identify them by grant year or by fiscal year, whichever
you find more convenient.

What if we have more than one grant?
If your agency has more than one COPS Office grant or a grant from another federal agency, funds received
under one project may not be used to support another project without specific written authorization
from the COPS Office, or in the case of a grant from another agency, from both awarding agencies. Your
accounting systems and financial records must reflect expenditures for each project separately.

Who may access our records?
Authorized federal representatives, including representatives from the U.S. Department of Justice, the
Comptroller General of the United States, the COPS Office, and any entity designated by the COPS Office
may access these records for the purposes of conducting audits, site visits, or other examinations.
32

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

IV. Federal Audit Requirements
In addition to oversight by the COPS Office, your grant may be subject to an audit by independent
examiners. The two primary types of audit are Single Audit Act (SAA) audits and U.S. Department of Justice,
Office of the Inspector General (OIG) audits.

Requirements and audits
What are the regulations governing Single Audit Act (SAA) requirements?
The Single Audit Act of 1984 established uniform guidelines for state and local governments receiving
federal financial assistance. The 1984 Act was amended in July 1996, was revised June 27, 2003 and again
June 26, 2007, and is effective for fiscal years after December 31, 2003 to reflect revised audit criteria and
reporting requirements. Uniform Administrative Requirements, Cost Principles, and Audit Requirements for
Federal Awards, 2 C.F.R. § 200.207 as adopted by the Department of Justice in 2 C.F.R. § 2800.101 provides
additional guidelines regarding the implementation of SAA requirements.

Who must have an SAA audit?
A nonfederal entity that expends $750,000 or more during the nonfederal entity’s fiscal year in federal
awards must have a single audit conducted in accordance with §200.514 “Scope of audit,” except when it
elects to have a program-specific audit conducted in accordance with paragraph (c) of this section. An
auditee may be a recipient, a subrecipient, or a vendor. Specifically, “Federal awards expended as a recipient
or a sub-recipient would be subject to audit under §200.501, Subpart F.”
SAA audits are conducted annually unless a state or local government is required by constitution or statute,
in effect on January 1, 1987 to undergo audits less frequently than annually. The primary objective of an SAA
audit is to express opinions on the grantee’s financial statements, internal controls, major and non-major
grant programs, and compliance with government laws and regulations. Single Audits may also address
specific compliance issues with respect to COPS Office grant requirements.
In cases of continued inability or unwillingness to have an audit conducted in accordance with this part,
federal agencies and pass-through entities must take appropriate action as provided in §200.338 “Remedies
for noncompliance.” These sanctions under §200.338 “Remedies for noncompliance” could include the
following:
• Temporarily withhold cash payments pending correction of the deficiency by the nonfederal entity or
more severe enforcement action by the federal awarding agency or pass-through entity.
• Disallow (that is, deny both use of funds and any applicable matching credit for) all or part of the cost of
the activity or action not in compliance.
• Wholly or partly suspend or terminate the federal award.
• Initiate suspension or debarment proceedings as authorized under 2 CFR part 180 and federal awarding
agency regulations (or in the case of a pass-through entity, recommend such a proceeding be initiated
by a federal awarding agency).
• Withhold further federal awards for the project or program.
• Take other remedies that may be legally available.

33

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Your SAA reports should not be sent to the COPS Office. If the U.S. Department of Justice is your
cognizant federal agency (see the Glossary of Terms on page 68), they should be sent to the Federal Audit
Clearinghouse at:
Federal Audit Clearinghouse
Bureau of Census
1201 East 10th Street
Jeffersonville, IN 47132
The U.S. Department of Justice, Office of Justice Programs (OJP) serves as the liaison between grantees and
auditors in the conduct of resolving and closing SAA audits. Questions and comments regarding SAA audits
may be directed to the COPS Office Response Center at 800-421-6770.

What is the role of the Office of the Inspector General (OIG)?
The OIG is a separate component of the U.S. Department of Justice and is independent of the COPS Office.
The primary objective of OIG audits is to assess compliance with grant conditions. OIG audits are designed to
promote economy, efficiency, and effectiveness in the administration of grants by evaluating compliance with
laws, regulations, policies, and procedures governing the operations encompassed in the scope of the audit.

How are COPS Office grants selected for an OIG audit?
The OIG may conduct an audit in response to a referral that the OIG believes warrants further evaluation. The
OIG also surveys U.S. Department of Justice agencies on an annual basis to solicit input on suggested audit
areas for the upcoming fiscal year. In most instances, however, the OIG selects grants based on a number of
factors, including the geographical distribution of grants awarded, award amount, population served, and
type of grant (both active and expired). As such, the fact that your grant has been selected for an OIG audit is
not necessarily indicative of a suspected concern or problem area.
The COPS Office Grant Monitoring Division serves as the liaison between grantees and the OIG’s Audit
Division, which conducts the audit. After the OIG notifies the COPS Office of upcoming audits to be
conducted, the COPS Office Grant Monitoring Division will send out a notification letter to grantees
outlining the scope of each audit and the anticipated audit timeframe. This notification letter also advises
grantees of the supporting documentation required and information necessary for the OIG during their
scheduled field work, and provides a COPS Office point of contact to address questions and concerns. If
you have any questions regarding an OIG audit, please contact the COPS Office Grant Monitoring Division
at 800-421-6770. Questions and comments regarding the administration of your CHP grant, not specifically
related to an audit, should be referred to your COPS Office Grant Program Specialist.

Typical audit findings
The OIG has typically reported the following audit findings pertaining to grants as a result of lack of proper
documentation, poor business practices, or inadequate accounting and record keeping systems:

• unallowable costs. Grantee incurred costs that were not approved in the original budget, were in

excess of the approved budget, or were charged to the grant after the expiration date and a grant
extension was not obtained.

• unsupported costs. Specific grant expenditures and reimbursements could not be supported by
adequate documentation.

• lack of complete/timely programmatic and financial reporting. Grantee failed to submit required

programmatic and financial reports in a timely manner and/or had inadequate record keeping systems.

34

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

• failure to retain. Grantee lacked documentation to support retention planning efforts during the

grant period and/or failed to demonstrate an increase in the baseline of locally-funded sworn officer
positions at the conclusion of the 36 months of federal funding, over and above what the grantee
would have funded in absence of the grant.

• supplanting. Grantee could not document efforts to backfill vacant local sworn officer positions, or

grantee could not explain reductions in local law enforcement budget or in sworn officer positions
during the grant award period.

• lack of adequate community policing. Grantee had difficulty demonstrating community policing
activities.

• funds to better use. Funds could be used more efficiently based on management actions such as
• reductions in outlays;
• deobligation of funds;
• withdrawal;
• costs not incurred by implementing recommended improvements;
• any other savings which are specifically identified.
• questioned costs. Costs that are questioned by the auditor because of an audit finding which resulted

from a violation or possible violation of a provision of law, regulation, grant terms and conditions, or
other document governing the use of federal funds; or because costs incurred appear unreasonable
and do not reflect the actions a prudent person would take under the same circumstances; or because
costs at the time of the audit are not supported by adequate documentation.

After the final OIG audit report has been issued, the COPS Office Grant Monitoring Division will continue
working as the liaison between your agency and the OIG to obtain closure on any audit findings. The COPS
Office will issue a closure letter once all audit recommendations have been closed by the OIG. You must
keep all documentation related to the audit for a period of three years following the audit’s closure.

35

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

V. Reports
As part of the CHP, your agency will be required to submit quarterly Federal Financial Reports as well as
quarterly Program Progress Reports. Awarded agencies should be prepared to track and report CHP funding
separately from other funding sources (including other COPS Office and federal grants) to ensure accurate
financial and programmatic reporting on a timely basis. Your agency should ensure that you have financial
internal controls in place to monitor the use of CHP funding and ensure that its use is consistent with the
grant terms and conditions. Good practices in this area include written accounting practices, an accounting
system that tracks all drawdowns and grant expenditures, and the ability to track when each CHP position
is filled or vacant (including if the position was for a new hire or a rehire). Failure to submit complete reports,
or submit them in a timely manner, may result in the suspension and possible termination of your agency’s COPS
Office grant funding or other remedial actions.

Federal Financial Reports
Your agency is required to submit quarterly Federal Financial Reports using Standard Form 425 (SF-425)
within 30 days after the end of each calendar quarter. A final SF-425 will be due within 90 days after the
end of the grant period. This report reflects the actual cumulative federal expenditures incurred during
the funding period, and the remaining unobligated balance of federal funds. Under federal regulations,
your agency is not permitted to draw down federal funding for costs incurred after the official grant end
date; however, you will have a 90-day grace period after the grant award end date during which you can
drawdown funds for eligible expenditures incurred before the grant end date.

How do we file a Federal Financial Report?
All COPS Office grantees are required to submit quarterly Federal Financial Reports using the SF-425.
Grantees are strongly encouraged to submit the quarterly SF-425 online. Visit the COPS Office website
at www.cops.usdoj.gov and select the “Account Access” link in the upper right corner to log in; once you
are logged in, select “Applications” from the agency portal menu, click on the “SF-425” icon, and follow
the instructions to complete and submit your reports. The online SF-425 requires the same reporting
information as the paper version. The use of this online application enables authorized users to view past
SF-425s, and allows them to file or amend the SF-425 for the current quarter.

When are Federal Financial Reports due?
SF-425s for COPS Office grants must be submitted every quarter and no later than 30 days after the last day
of each reporting quarter, as detailed in table 1:
Table 1. Due dates of SF-425s by quarter
Reporting Quarters

SF-425 Due Date

January 1–March 31

April 30

April 1–June 30

July 30

July 1–September 30

October 30

October 1–December 31

January 30

For your first SF-425 submission, determine when the most recent SF-425 reporting quarter ended and
complete an SF-425 to cover the period from the award start date of your grant to that particular end date.
You are required to submit an SF-425 even if you have not spent any money or incurred any costs during a
reporting period. The due dates for online filing of SF-425s are the same as for the submission of paper copies.

36

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Example:
If your award start date is 02-01-13 and the current date is 04-15-13, then your first SF-425 would be due no
later than 04-30-13 and would cover the period 02-01-13 (award start date) through 03-31-13 (end of the
most recent reporting quarter). This SF-425 must be on file with the COPS Office so that you can successfully
complete a drawdown of funds through GPRS.
Grantees who do not submit SF-425s by the due date will be unable to draw down funds. The payment
system contains a function which checks for SF-425 delinquency and will reject a drawdown attempt if the
SF-425 is not up to date. Subsequent e-mail, fax, or hard copy reminders may be sent to the grantee if the
SF-425 is delinquent.
For general information concerning online filing of SF-425 reports, go to www.cops.usdoj.gov/Default.
asp?Item=740 or contact the COPS Office Response Center by phone at 800-421-6770 or by e-mail at
AskCopsRC@usdoj.gov.
If you need assistance in completing the SF-425, please contact the COPS Office Response Center at 800421-6770 or by e-mail at AskCopsRC@usdoj.gov or review the “Helpful Hints Guide for Completing the
Federal Financial Report (SF-425)” at www.cops.usdoj.gov/pdf/SF-425_Helpful_Hints_Guide_5.9.13.pdf.

How will grant funds be monitored?
The COPS Office and designated representatives from the Office of the Chief Financial Officer, Office of
Justice Programs monitor the financial aspects of your agency’s grant through financial reports, on-site visits,
office-based grant reviews, meetings, telephone contacts, reports, audits, reviews of grant change requests,
and special request submissions.

Program Progress Reports
Quarterly Program Progress Reports and a Final Program Progress (Closeout) Report are required to be
submitted directly to the COPS Office through the “Account Access” link of the COPS Office website at www.
cops.usdoj.gov.

How do we file a Program Progress Report?
Please access the COPS Office website at www.cops.usdoj.gov and click on the “Account Access” link at the
top right-hand side of the page. Once you are logged in, select “Applications” from the agency portal menu,
click on the “Progress Report” icon, and follow the instructions to complete your report.

How do we obtain online access to complete the Program Progress Report?
If you do not have login access, you should contact your agency portal administrator to set up an account
for you.
If you have a registered account, but do not remember your password, you may reset your password by
going to the agency portal homepage in “Account Access”, entering your e-mail address, and clicking on
the “Forgot Password” link. If you do not have your user name or password, please contact the COPS Office
Response Center by phone at 800-421-6770 (from Monday through Friday between 9:00 AM and 5:00 PM
Eastern time) or by e-mail at AskCopsRC@usdoj.gov.

Do we need to request a Program Progress Report?
No. The COPS Office will notify your agency directly when the report is due. A notification for submitting
your quarterly Program Progress Report will be sent electronically in January, April, July, and October,
covering activities for the preceding calendar quarter. Notification for submitting your Final Program
Progress (Closeout) Report will be sent to your agency in the month following your grant end date.

37

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

When are Program Progress Reports due?
Program Progress Reports for COPS Office grants must be submitted every quarter and no later than 30 days
after the last day of each reporting quarter, as detailed below:
Table 2. Due dates of Program Progress Reports by quarter
Reporting Quarters

Program Progress Report Due Date

January 1–March 31

April 30

April 1–June 30

July 30

July 1–September 30

October 30

October 1–December 31

January 30

What kind of information will these reports require?
They will request information about the status of your agency’s hiring or rehiring of additional career law
enforcement officers and your grant-related community policing activities.

What if we make a mistake or need to modify the report after it is submitted?
Grantees may need to make a change or may be asked by a subsequent COPS Office reviewer to make
a correction to a submission. The recipient can update the submission by logging on to the COPS Office
website or by calling the COPS Office Progress Report Team at 800-659-7379.

Will the data that we submit be publicly available?
Program Progress Reports submitted to the COPS Office may be reported publicly in response to a Freedom
of Information Act (FOIA) request.
If your agency has any questions regarding the submission of these required reports, please call the COPS
Office Progress Report Team at 800-659-7379.

Contact points to obtain technical assistance and report violations
Any alleged violations, serious irregularities, or acts that may result in the use of public funds in a manner
inconsistent with the Public Safety Partnership and Community Policing Act of 1994 or the purposes of
this grant may be reported to the U.S. Department of Justice. Furthermore, the COPS Office welcomes
the opportunity to provide assistance regarding the implementation of grant provisions to help ensure
that federal grant funds are spent responsibly. As such, the following contacts are provided to address
noncompliance and technical assistance issues:

• If you suspect violations of a criminal nature, please contact the U.S. Department of Justice, Office of

the Inspector General (OIG) at www.justice.gov/oig/FOIA/hotline.htm, OIG.hotline@usdoj.gov, or 800869-4499.

• If you suspect grant violations (not criminal in nature) related to the grant conditions listed in this
manual, please contact the COPS Office Grant Monitoring Division at 202-514-9202.

• If you have any questions or need assistance regarding your grant, please contact your COPS Office
Grant Program Specialist at 800-421-6770.

38

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

VI. Community Policing Activities
The COPS Office defines community policing as a philosophy that promotes organizational strategies that
support the systematic use of partnerships and problem-solving techniques to proactively address the
immediate conditions that give rise to public safety issues such as crime, social disorder, and fear of crime.
CHP grants must be used to initiate or enhance community policing activities. All newly hired, additional,
or rehired officers funded under CHP (or an equal number of redeployed veteran officers) must implement
your agency’s approved community policing strategy, which you described in your grant application, and
advance your agency’s community policing activities over the life of the grant.
In your application, you specified a community policing implementation strategy for the CHP grant with
specific reference to a specific crime or disorder problem and the following elements of community
policing:

• problem solving—your agency’s strategy to assess and respond to the problem identified
• community partnerships and support, including related governmental and community initiatives that
complement your agency’s proposed use of CHP funding

• organizational transformation—how your agency will use these funds to reorient its mission to
community policing or enhance its involvement in and commitment to community policing

Your organization may be audited or monitored to ensure that it is initiating or enhancing community
policing in accordance with the community policing strategy or strategies you indicated in your application
and that the officers hired (or an equal number of redeployed veteran officers) are used to implement this
strategy. We understand that your community policing needs may change during the life of your grant. We
also recognize that this strategy may incorporate a broad range of possible community policing strategies
and activities and that your agency may implement particular community policing strategies from the plan
on an as-needed basis throughout the life of the grant. Minor changes to this plan may be made without
prior approval of the COPS Office; however, grantees will be required to report on progress or changes
to the community policing strategy (if any) through required quarterly progress reports. Any changes
to the community policing scope or strategies originally identified in your CHP application should be
documented within your quarterly progress report. If your agency’s community policing strategy changes
significantly, you must submit those changes to the COPS Office for approval through the quarterly progress
report. Changes are significant if they deviate from the specific crime problem(s) originally identified and
approved in the community policing strategy submitted with the application. Additional information about
community policing may be found in appendix C, “Community Policing Defined,” on page 50 of this manual.

39

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

VII. When the Grant Period Has Ended
At the end of your agency’s grant period, the COPS Office is responsible for the closeout of your grant. As
part of this process, the COPS Office requires documentation demonstrating that your agency has met all of
the financial and programmatic requirements of the grant.
After the end of the grant period, your agency will be asked to submit a final Federal Financial Report (SF425) and any applicable final program reports.

Final Federal Financial Report
The final Federal Financial Report (SF-425) for your grant is due to the COPS Office no later than 90 days
after the end of the grant period. The final report should reflect the total amount of allowable federal
expenditures that were incurred during the life of the grant, as well as the amount of unobligated funds
remaining, if any. The federal funds expended should reflect only the actual allowable incurred salary and
fringe benefit costs for the 36-month grant period that each grant position was occupied. In addition, once
you have completed your final drawdown, this report should reconcile with the total amount of federal
funds drawn down by your agency. The final SF-425 should also report the total amount of the local cash
match contributed over the 36-month grant period, which should be at least 25 percent of the total grant
project, unless waived by the COPS Office in writing.

When should all of the grant monies be spent?
Grant funds reflecting allowable project costs must be obligated before the end of the grant period.
Obligated funds cover monies spent and expenses for all approved items in the FCM that your agency
has incurred but not yet paid. Your agency has up to 90 days after the end of the grant period to request
reimbursement for funds obligated.
Please be advised that 2 C.F.R. Part 200.343(a) requires grantees to submit final SF-425s and 2 C.F.R. Part 200.343(b)
requires grantees to draw down the final reimbursement for expended funds within 90 days after the expiration
of the grant. In addition, be advised that failure to complete the drawdown of funds within the 90-day period
following award expiration will result in the forfeiture of the remaining eligible balance.
It is possible that your agency may have excess grant funds remaining in your account following the grant
period due to an overestimate of item costs during the grant period. Your agency should review its records
carefully to ensure that it draws down and expends only the amount required for actual costs incurred
during the grant period. Any excess unobligated or unspent funds should remain in your account, and will
be deobligated during the closeout process.

Final Program Progress (Closeout) Report
After your grant period has ended, your agency may be sent a final progress or closeout report from the
COPS Office and asked to complete it. This report will serve as your agency’s final programmatic report on
the grant, and the information your agency provides in this report will be used to make a final assessment of
your grant progress.

Retention
At the conclusion of 36 months of federal funding for each awarded officer position, your agency must
implement its plan, submitted at the time of grant application, to retain the additional COPS Office-funded
officer position(s) with state or local funds for a minimum of 12 months as required by grant condition #6
in this manual. If an agency is awarded several officer positions, the retention period for each individual

40

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

officer position begins upon completion of 36 months of federal funding for each position (not based on
the cumulative grant award end date). The additional officer positions should be added to your agency’s law
enforcement budget with state or local funds for at least 12 months over and above the number of locallyfunded officer positions that would have existed in the absence of the grant. If a position becomes vacant
during the retention period, your agency must take active and timely steps consistent with its hiring policies
and procedures to fill the position with a new, additional officer to complete the remainder of the 12-month
retention period.
Absorbing CHP-funded officers through attrition (rather than adding the extra positions to your budget with
additional funding) does not meet the retention requirement. In addition, your agency may not use federal
funding from other COPS Office grants to retain positions awarded under a previous COPS Office hiring grant.
If you have any questions regarding the retention requirement, please contact your COPS Office Grant
Program Specialist at 800-421-6770 or via e-mail at AskCopsRC@usdoj.gov.

41

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

VIII. Conclusion
We hope that this manual has assisted you and your agency with your grant questions. We welcome
and encourage any comments you have regarding the CHP and the materials we have developed for its
administration. If you have specific comments regarding this manual, please send them to:
U.S. Department of Justice
Office of Community Oriented Policing Services
Attn: CHP Control Desk
145 N Street NE
Washington, DC 20530
If you have any questions about your grant, please call your COPS Office Grant Program Specialist or the
COPS Office Response Center at 800-421-6770.
Pursuant to Executive Order 13513, “Federal Leadership on Reducing Text Messaging While Driving,” the
COPS Office encourages recipients of U.S. Department of Justice funds to adopt and enforce policies that
ban text messaging while driving and to establish workplace safety policies to decrease crashes caused by
distracted drivers.

42

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Appendices
Appendix A. List of source documents
A. Primary sources
Public Safety Partnership and Community Policing Act of 1994, 42 U.S.C.
Consolidated Appropriations Act, 2010, Public Law 111-117

B. Secondary sources
Code of Federal Regulations (C.F.R.)/Office of Management and Budget (OMB)
2 C.F.R. Part 200 (Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal
Awards) as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101
2 C.F.R. Part 200.305(b)(9), “Payment-Remittance of Interest Earned”
4 C.F.R. Parts 101-105, U.S. Department of Justice/Government Accountability Office, “Joint Federal Claims
Collections Standards”
5 C.F.R. Part 1320, “Controlling the Paperwork Burden on the Public”
5 C.F.R. Part 151, “Political Activities of State and Local Officials or Employees”
28 C.F.R. Part 23, “Criminal Intelligence Systems Operating Policies”
28 C.F.R. Part 61, “Procedures for Implementing the National Environmental Policy Act”
28 C.F.R. Part 67, “Government-wide Requirements for Drug-Free Workplaces (Grants)”
28 C.F.R. Part 69, “Government-wide New Restrictions on Lobbying”
31 C.F.R. Part 205, “Treasury Department Regulations Implementing for Cash Management Improvement Act
of 1990”
OMB Circular A-33, “Audits of Educational Institutions”
OMB Circular A-129, “Managing Federal Credit Programs”
48 C.F.R. Part 31.000, et seq. (FAR-31), “Cost Principles for Commercial Organizations”

Executive Orders
Executive Order 12291, “Regulations”
Executive Order 12372, 28 C.F.R. Part 30 “Intergovernmental Review of Federal Programs”
Executive Order 12547, “Non-Procurement Debarments and Suspension”

43

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Appendix B. Assurances and Certifications
Assurances
Several provisions of federal law and policy apply to all grant programs. The Office of Community Oriented
Policing Services needs to secure your assurance that the applicant will comply with these provisions. If you
would like further information about any of these assurances, please contact your state’s COPS Office Grant
Program Specialist at 800-421-6770.
By signing this form, the applicant assures that it will comply with all legal and administrative requirements
that govern the applicant for acceptance and use of federal grant funds. In particular, the applicant assures
us that:
1.

It has been legally and officially authorized by the appropriate governing body (for example, mayor or
city council) to apply for this grant and that the persons signing the application and these assurances
on its behalf are authorized to do so and to act on its behalf with respect to any issues that may arise
during processing of this application.

2.

It will comply with the provisions of federal law, which limit certain political activities of grantee
employees whose principal employment is in connection with an activity financed in whole or in part
with this grant. These restrictions are set forth in 5 U.S.C. § 1501, et seq.

3.

It will comply with the minimum wage and maximum hours provisions of the Federal Fair Labor
Standards Act, if applicable.

4.

It will establish safeguards, if it has not done so already, to prohibit employees from using their positions
for a purpose that is, or gives the appearance of being, motivated by a desire for private gain for
themselves or others, particularly those with whom they have family, business or other ties.

5.

It will give the U.S. Department of Justice or the Comptroller General access to and the right to examine
records and documents related to the grant.

6.

It will comply with all requirements imposed by the U.S. Department of Justice as a condition or
administrative requirement of the grant, including but not limited to: the requirements of 2 C.F.R. Part
200 (Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards)
as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101 ; 48 C.F.R. Part 31 (FAR Part 31)
(Contract Cost Principles and Procedures); the applicable provisions of the Omnibus Crime Control and
Safe Streets Act of 1968, as amended; 28 C.F.R. § 38.1; the applicable COPS Office Application Guide; the
applicable COPS Office Grant Owner’s Manuals; and with all other applicable program requirements,
laws, orders, or regulations.

7.

It will, to the extent practicable and consistent with applicable law, seek, recruit and hire qualified
members of racial and ethnic minority groups and qualified women in order to further effective law
enforcement by increasing their ranks within the sworn positions in the agency.

8.

It will not (and will require any subgrantees, contractors, successors, transferees, and assignees not to),
on the grounds of race, color, religion, national origin, sex, disability, or age, unlawfully exclude any
person from participation in, deny the benefits of or employment to any person, or subject any person
to discrimination in connection with any programs or activities funded in whole or in part with federal
funds. These civil rights requirements are found in the nondiscrimination provisions of Title VI of the
Civil Rights Act of 1964, as amended (42 U.S.C. § 2000d); the Omnibus Crime Control and Safe Streets
Act of 1968, as amended (42 U.S.C. § 3789d); Section 504 of the Rehabilitation Act of 1973, as amended
(29 U.S.C. § 794); the Age Discrimination Act of 1975 (42 U.S.C. § 6101, et seq.); Title IX of the Education
Amendments of 1972, as amended (20 U.S.C. § 1681, et seq.); and the corresponding DOJ regulations
implementing those statutes at 28 C.F.R. Part 42 (subparts C, D, E, G, and I). It will also comply with

44

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Executive Order 13279 Equal Treatment for Faith-Based Organizations and its implementing regulations
at 28 C.F.R. Part 38, which requires equal treatment of religious organizations in the funding process and
nondiscrimination of beneficiaries by Faith-Based Organizations on the basis of belief or nonbelief.

9.

A.

In the event that any court or administrative agency makes a finding of discrimination on grounds
of race, color, religion, national origin, gender, disability or age against the applicant after a due
process hearing, it agrees to forward a copy of the finding to the Office for Civil Rights, Office of
Justice Programs, 810 7th Street, NW, Washington, D.C. 20531.

B.

If your organization has received an award for $500,000 or more and has 50 or more employees,
then it has to prepare an Equal Employment Opportunity Plan (EEOP) and submit it to the
Office for Civil Rights (“OCR”), Office of Justice Programs, 810 7th Street, N.W., Washington, DC
20531, for review within 60 days of the notification of the award. If your organization received
an award between $25,000 and $500,000 and has 50 or more employees, your organization still
has to prepare an EEOP, but it does not have to submit the EEOP to OCR for review. Instead, your
organization has to maintain the EEOP on file and make it available for review on request. In
addition, your organization has to complete Section B of the Certification Form and return it to
OCR. If your organization received an award for less than $25,000; or if your organization has less
than 50 employees, regardless of the amount of the award; or if your organization is a medical
institution, educational institution, nonprofit organization or Indian tribe, then your organization is
exempt from the EEOP requirement. However, your organization must complete Section A of the
Certification Form and return it to OCR.

Pursuant to U.S. Department of Justice guidelines (June 18, 2002 Federal Register (Volume 67, Number
117, pages 41455-41472)), under Title VI of the Civil Rights Act of 1964, it will ensure meaningful access
to its programs and activities by persons with limited English proficiency.

10. It will ensure that any facilities under its ownership, lease or supervision which shall be utilized in the
accomplishment of the project are not listed on the Environmental Protection Agency’ (EPA) list of
Violating Facilities and that it will notify us if advised by the EPA that a facility to be used in this grant is
under consideration for such listing by the EPA..
11. If the applicant’s state has established a review and comment procedure under Executive Order 12372
and has selected this program for review, it has made this application available for review by the state
Single Point of Contact.
12. It will submit all surveys, interview protocols, and other information collections to the COPS Office for
submission to the Office of Management and Budget for clearance under the Paperwork Reduction Act
of 1995 if required.
13. It will comply with the Human Subjects Research Risk Protections requirements of 28 C.F.R. Part 46
if any part of the funded project contains non-exempt research or statistical activities which involve
human subjects and also with 28 C.F.R. Part 22, requiring the safeguarding of individually identifiable
information collected from research participants.
14. Pursuant to Executive Order 13043, it will enforce on-the-job seat belt policies and programs for
employees when operating agency-owned, rented or personally owned vehicles.
15. It will not use COPS Office funds to supplant (replace) state, local, or Bureau of Indian Affairs funds that
otherwise would be made available for the purposes of this grant, as applicable.
16. If the awarded grant contains a retention requirement, it will retain the increased officer staffing level
and/or the increased officer redeployment level, as applicable, with state or local funds for a minimum
of 12 months following expiration of the grant period.

45

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

17. It will not use any federal funding directly or indirectly to influence in any manner a Member of
Congress, a jurisdiction, or an official of any government, to favor, adopt, or oppose, by vote or
otherwise, any legislation, law ratification, policy or appropriation whether before or after the
introduction of any bill, measure, or resolution proposing such legislation, law, ratification, policy or
appropriation as set forth in the Anti- Lobby Act, 18 U.S.C. § 1913.
18. In the event that a portion of grant reimbursements are seized to pay off delinquent federal debts
through the Treasury Offset Program or other debt collection process, it agrees to increase the nonfederal share (or, if the awarded grant does not contain a cost sharing requirement, contribute a nonfederal share) equal to the amount seized in order to fully implement the grant project.
19. None of the funds made available under this award may be distributed to the Association of
Community Organizations for Reform Now (ACORN) or its subsidiaries.
False statements or claims made in connection with COPS Office grants (including cooperative agreements)
may result in fines, imprisonment, disbarment from participating in federal grants or contracts, and/or any
other remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under this
grant.
__________________________________________ ___________________________
Signature of Law Enforcement Executive/Agency Executive Date
(For your electronic signature, please type in your name)
______________________________________________ _____________________________
Signature of Government Executive/Financial Official Date
(For your electronic signature, please type in your name)

Certifications Regarding Lobbying; Debarment, Suspension and Other
Responsibility Matters; Federal Taxes and Assessments; Drug-Free Workplace
Requirements; and Coordination with Affected Agencies.
Although the U.S. Department of Justice has made every effort to simplify the application process, other
provisions of federal law require us to seek your agency’s certification regarding certain matters. Applicants
should read the regulations cited below and the instructions for certification included in the regulations to
understand the requirements and whether they apply to a particular applicant. Signing this form complies
with certification requirements under 28 C.F.R. Part 69, “New Restrictions on Lobbying,” 2 C.F.R. Part 2867,
“Nonprocurement Debarment and Suspension,” the applicable appropriations Acts, 28 C.F.R. Part 83,
“Government-Wide Requirements for Drug-Free Workplace (Grants),” and the coordination requirements

46

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

of the Public Safety Partnership and Community Policing Act of 1994. The certifications shall be treated as
a material representation of fact upon which reliance will be placed when the U.S. Department of Justice
determines to award the covered grant.
1.

Lobbying
As required by 31 U.S.C. § 1352, implemented at 28 C.F.R. Part 69, for persons entering into a grant or
cooperative agreement over $100,000, and 2 C.F.R. § 200.450 as adopted by the U.S. Department of
Justice in 2 C.F.R. § 2800.101, the applicant certifies that:

2.

A.

No federal appropriated funds have been paid or will be paid, by or on behalf of the undersigned,
to any person for influencing or attempting to influence an officer or employee of any agency,
a member of Congress, an officer or employee of Congress, or an employee of a member of
Congress in connection with the making of any federal grant; the entering into of any cooperative
agreement; and the extension, continuation, renewal, amendment or modification of any federal
grant or cooperative agreement;

B.

If any funds other than federal appropriated funds have been paid or will be paid to any person
for influencing or attempting to influence an officer or employee of any agency, a member
of Congress, an officer or employee of Congress, or an employee of a member of Congress in
connection with this federal grant or cooperative agreement, the undersigned shall complete and
submit Standard Form - LLL, “Disclosure of Lobbying Activities,” in accordance with its instructions;

C.

If applicant is a nonprofit organization or an institution of higher education, it will comply with the
additional lobbying restrictions set forth in 2 C.F.R. § 200.450(c) as adopted by the U.S. Department
of Justice in 2 C.F.R. § 2800.101; and

D.

The undersigned shall require that the language of this certification be included in the award
documents for all subawards at all tiers (including subgrants, contracts under grants and
cooperative agreements, and subcontracts) and that all sub-recipients shall certify and disclose
accordingly.

Debarment, Suspension and Other Responsibility Matters (Direct Recipient)
Pursuant to Executive Order 12549, Debarment and Suspension, as implemented at 2 C.F.R. Part 2867,
for prospective participants in primary covered transactions, as defined at 2 C.F.R. § 2867.20(a), and
other requirements, the applicant certifies that it and its principals:
A.

Are not presently debarred, suspended, proposed for debarment, declared ineligible, sentenced
to a denial of federal benefits by a state or federal court, or voluntarily excluded from covered
transactions by any federal department or agency;

B.

Have not within a three-year period preceding this application been convicted of a felony criminal
violation under any Federal law, or been convicted or had a civil judgment rendered against them
for commission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or
performing a public (federal, state or local) or private agreement or transaction; violation of federal
or state antitrust statutes or commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements, tax evasion or receiving stolen property, making
false claims, or obstruction of justice, or commission of any offense indicating a lack of business
integrity or business honesty that seriously and directly affects your present responsibility;

47

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

3.

C.

Are not presently indicted for or otherwise criminally or civilly charged by a governmental entity
(federal, state or local) with commission of any of the offenses enumerated in paragraph (B) of this
certification; and

D.

Have not within a three-year period preceding this application had one or more public transactions
(federal, state or local) terminated for cause or default.

Mandatory Disclosure
Pursuant to the Uniform Administrative Requirements, Cost Principles, and Audit Requirements for
Federal Awards, 2 C.F.R. § 200.113 as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101,
the applicant certifies that it:

4.

5.

A.

Has not violated any federal criminal law involving fraud, bribery, or gratuity that may potentially
affect the federal grant or cooperative agreement.

B.

Shall timely disclose in writing to the federal awarding agency or pass-through entity, as applicable,
any violation of federal criminal law involving fraud, bribery, or gratuity that may potentially affect
the federal grant or cooperative agreement.

C.

Shall require that the language of this certification be included in the award documents for all
subawards (including subgrants and cooperative agreements) and shall require all subrecipients
certify and disclose accordingly.

Federal Taxes and Assessments
A.

If applicable, an applicant who receives an award in excess of $5,000,000 certifies that, to the best
of its knowledge and belief, the applicant has filed all Federal tax returns required during the three
years preceding the certification, has not been convicted of a criminal offense under the Internal
Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any
unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment
is the subject of an installment agreement or offer in compromise that has been approved by the
Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous
administrative or judicial proceeding.

B.

The applicant certifies that it does not have any unpaid Federal tax liability that has been assessed,
for which all judicial and administrative remedies have been exhausted or have lapsed, and that
is not being paid in a timely manner pursuant to an agreement with the authority responsible for
collecting the tax liability.

Drug-Free Workplace (Grantees Other Than Individuals)
As required by the Drug-Free Workplace Act of 1988, and implemented at 28 C.F.R. Part 83, for
grantees/recipients, as defined at 28 C.F.R. § 83.660 A.

The applicant certifies that it will, or will continue to, provide a drug- free workplace by:
i.

Publishing a statement notifying employees that the unlawful manufacture, distribution,
dispensing, possession or use of a controlled substance is prohibited in the grantee’s
workplace and specifying the actions that will be taken against employees for violation of such
prohibition;

48

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

ii.

Establishing an on-going drug-free awareness program to inform employees about a. The dangers of drug abuse in the workplace;
b. The grantee’s policy of maintaining a drug-free workplace;
c. Any available drug counseling, rehabilitation and employee assistance programs; and
d. The penalties that may be imposed upon employees for drug-abuse violations occurring
in the workplace;

iii. Making it a requirement that each employee to be engaged in the performance of the grant
be given a copy of the statement required by paragraph (i);
iv. Notifying the employee in the statement required by paragraph (i) that, as a condition of
employment under the grant, the employee will –
a. Abide by the terms of the statement; and
b. Notify the employer in writing of his or her conviction for a violation of a criminal drug
statute occurring in the workplace no later than five calendar days after such conviction;
v.

Notifying the agency, in writing, within 10 calendar days after receiving notice under
subparagraph (iv)(b) from an employee or otherwise receiving actual notice of such
conviction. Employers of convicted employees must provide notice, including position title, to:
COPS Office, 145 N Street, NE, Washington, D.C. 20530. Notice shall include the identification
number(s) of each affected grant;

vi. Taking one of the following actions, within 30 calendar days of receiving notice under
subparagraph (iv)(b), with respect to any employee who is so convicted a. Taking appropriate personnel action against such an employee, up to and including
termination, consistent with the requirements of the Rehabilitation Act of 1973, as
amended; or
b. Requiring such employee to participate satisfactorily in a drug abuse assistance or
rehabilitation program approved for such purposes by a federal, state or local health, law
enforcement or other appropriate agency;
vii. Making a good faith effort to continue to maintain a drug-free workplace through
implementation of paragraphs (i), (ii), (iii), (iv), (v), and (vi).
B.

6.

The applicant further certifies that it will identify all known workplaces under each COPS Office
award, keep the identification documents on file, and make them available for inspection upon
request by the U.S. Department of Justice officials or their designated representatives.
Coordination

The Public Safety Partnership and Community Policing Act of 1994 requires applicants to certify that
there has been appropriate coordination with all agencies that may be affected by the applicant’s grant
proposal if approved. Affected agencies may include, among others, the Office of the United States
Attorney, state or local prosecutors, or correctional agencies. The applicant certifies that there has been
appropriate coordination with all affected agencies.

49

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Where the applicant is unable to certify to any of the statements in this Certifications form, he or she shall attach
an explanation to this application regarding the particular statement that cannot be certified. Please check
here  if an explanation is attached to this application. Please note that the applicant is still required to sign the
Certifications form to certify to all the other applicable statements.
Grantee Agency Name and Address:
_____________________________________________________________________________________
_____________________________________________________________________________________
Grantee IRS/ Vendor Number: ______________________________
False statements or claims made in connection with COPS Office grants (including cooperative agreements)
may result in fines, imprisonment, disbarment from participating in federal grants or contracts, and/or any
other remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under this
grant.
_________________________________________ ___________________________
Signature of Law Enforcement Executive/Agency Executive Date
(For your electronic signature, please type in your name)
______________________________________________ _____________________________
Signature of Government Executive/Financial Official Date
(For your electronic signature, please type in your name)

Appendix C. Community policing defined
Community policing is a philosophy that promotes organizational strategies and supports the systematic
use of partnerships and problem-solving techniques to proactively address the immediate conditions that
give rise to public safety issues such as crime, social disorder, and fear of crime.

Problem solving
Problem solving is the process of engaging in the proactive and systematic examination of identified
problems to develop effective responses that are evaluated rigorously.

• Scanning: Identifying and prioritizing problems
• Analysis: Analyzing problems
• Response: Responding to problems
• Assessment: Assessing problem-solving initiatives
• Using the crime triangle to focus on immediate conditions (victim/offender/location)
Community policing emphasizes proactive problem solving in a systematic and routine fashion. Rather than
responding to crime only after it occurs, community policing encourages agencies to proactively develop
solutions to the immediate underlying conditions contributing to public safety problems. Problem solving

50

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

must be infused into all police operations and guide decision-making efforts. Agencies are encouraged to
think innovatively about their responses and view making arrests as only one of a wide array of potential
responses. A major conceptual vehicle for helping officers to think about problem solving in a structured
and disciplined way is the SARA (Scanning, Analysis, Response, and Assessment) problem-solving model.

Scanning: Identifying and prioritizing problems
The objectives of scanning are to identify a basic problem, determine the nature of that problem, determine
the scope of seriousness of the problem, and establish baseline measures. An inclusive list of stakeholders
for the selected problem is typically identified in this phase. A problem can be thought of as two or more
incidents similar in one or more ways and that is of concern to the police and the community. Problems can
be a type of behavior, a place, a person or persons, a special event or time, or a combination of any of these.
The police, with input from the community, should identify and prioritize concerns.

Analysis: Analyzing
Analysis is the heart of the problem-solving process. The objectives of analysis are to develop an
understanding of the dynamics of the problem, develop an understanding of the limits of current responses,
establish correlation, and develop an understanding of cause and effect. As part of the analysis phase, it is
important to find out as much as possible about each aspect of the crime triangle by asking who? what?
when? where? how? why? and why not? about the victim, offender, and crime location.

Response: Responding to problems
The response phase of the SARA model involves developing and implementing strategies to address an
identified problem by searching for strategic responses that are both broad and uninhibited. The response
should follow logically from the knowledge learned during the analysis and should be tailored to the specific
problem. The goals of the response can range from totally eliminating the problem through substantially
reducing the problem to reducing the amount of harm caused by the problem or improving the quality of
community cohesion.

Assessment: Assessing problem-solving initiatives
Assessment attempts to determine if the response strategies were successful by determining if the problem
declined and if the response contributed to the decline. This information not only assists the current effort
but also gathers data that builds knowledge for the future. Strategies and programs can be assessed for
process, outcomes, or both. If the responses implemented are not effective, the information gathered
during analysis should be reviewed. New information may have to be collected before new solutions can be
developed and tested. The entire process should be viewed as circular rather than linear.

Using the crime triangle to focus on immediate conditions (victim/offender/location)
To understand a problem, many problem solvers have found it useful to visualize links among the victim,
offender, and location (the crime triangle) and those aspects that could have an impact on them—for
example, capable guardians for victims, handlers for offenders, and managers for locations. Rather than
addressing root causes of a problem, the police focus on the factors that are within their reach, such as
limiting criminal opportunities and access to victims, increasing guardianship, and associating risk with
unwanted behavior.

Community partnerships
Community partnerships are collaborative partnerships between the law enforcement agency and the
individuals and organizations they serve to develop solutions to problems and increase trust in police.

• Other government agencies
• Community members and groups

51

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

• Nonprofits and service providers
• Private businesses
• Media
Community policing, recognizing that police rarely can solve public safety problems alone, encourages
interactive partnerships with relevant stakeholders. The range of potential partners is large, and these
partnerships can be used to accomplish the two interrelated goals of developing solutions to problems
through collaborative problem solving and improving public trust. The public should play a role in
prioritizing public safety problems.

Other government agencies
Law enforcement organizations can partner with a number of other government agencies to identify
community concerns and offer alternative solutions. Examples of agencies include legislative bodies,
prosecutors, probation and parole departments, public works departments, neighboring law enforcement
agencies, health and human services departments, child support, ordinance enforcement, and schools.

Community members and groups
Individuals who live, work, or otherwise have an interest in the community—volunteers, activists, formal
and informal community leaders, residents, visitors and tourists, and commuters—are a valuable resource
for identifying community concerns. Partnerships with these factions of the community can engage
the community in achieving specific goals at town hall meetings, neighborhood association meetings,
decentralized offices/storefronts in the community, and team beat assignments.

Nonprofits and service providers
Advocacy and community-based organizations that provide services to the community and advocate on its
behalf can be powerful partners. These groups often work with or are composed of individuals who share
certain interests and can include such entities as victims groups, service clubs, support groups, issue groups,
advocacy groups, and the faith community.

Private businesses
For-profit businesses also have a great stake in the health of the community and can be key partners
because they often bring considerable resources to bear on problems of mutual concern. Businesses can
help identify problems and provide resources for responses, often including their own security apparatus
and community outreach. The local chamber of commerce can also assist in disseminating information
about police and business partnerships and initiatives.

Media
The media represent a powerful mechanism by which to communicate with the community. It can
assist with publicizing community concerns and available solutions, such as services from government
or community agencies or new laws or codes that will be enforced. In addition, the media can have a
significant impact on public perceptions of the police, crime problems, and fear of crime.

Organizational transformation
Organizational transformation is the alignment of organizational management, structure, personnel, and
information systems to support community partnerships and proactive problem solving.

Agency management

• Climate and culture
• Leadership
• Labor relations

52

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

• Decision making
• Strategic planning
• Policies
• Organizational evaluations
• Transparency
• Organizational structure
• Geographic assignment of officers
• Despecialization
• Resources and finances
Personnel

• Recruitment, hiring, and selection
• Personnel supervision/evaluations
• Training
Information systems (technology)

• Communication / access to data
• Quality and accuracy of data
The community policing philosophy focuses on the way that departments are organized and managed
and how the infrastructure can be changed to support the philosophical shift behind community policing.
It encourages the application of modern management practices to increase efficiency and effectiveness.
Community policing emphasizes changes in organizational structures to institutionalize its adoption and
infuse it throughout the entire department, including the way the department is managed and organized,
its personnel, and its technology.

Agency management
Under the community policing model, police management needs to infuse community policing ideals
throughout the agency by making a number of critical changes in climate and culture, leadership, formal
labor relations, decentralized decision-making and accountability, strategic planning, policing and
procedures, organizational evaluations, and increased transparency.
Climate and culture Changing the climate and culture means supporting a proactive orientation that values
systematic problem solving and partnerships. Formal organizational changes should support the informal
networks and communication that take place within agencies to support this orientation.
Leadership Leaders serve as role models for taking risks and building collaborative relationships to
implement community policing, and they use their position to influence and educate others about it.
Leaders, therefore, must constantly emphasize and reinforce community policing’s vision, values, and
mission within their organization and support and articulate a commitment to community policing as the
dominant way of doing business.
Labor relations If community policing is going to be effective, police unions and similar forms of organized
labor need to be a part of the process and function as partners in the adoption of the community policing
philosophy. Including labor groups in agency changes can ensure support for the changes that are
imperative to community policing implementation.

53

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Decision making Community policing calls for decentralization both in command structure and in decision
making. Decentralized decision making allows front-line officers to take responsibility for their role in
community policing. When an officer is able to create solutions to problems and take risks, he or she
ultimately feels accountable for those solutions and assumes a greater responsibility for the well-being of
the community. Decentralized decision making involves flattening the hierarchy of the agency, increasing
tolerance for risk taking in problem-solving efforts, and allowing officers discretion in handling calls. In
addition, providing sufficient authority to coordinate various resources to attack a problem and allowing the
officers the autonomy to establish relationships with the community will help define problems and develop
possible solutions.
Strategic planning The department should have a written statement reflecting a department-wide
commitment to community policing and a plan that matches operational needs to available resources and
expertise. If a strategic plan is to have value, the members of the organization should be well-versed in it
and be able to give examples of their efforts that support the plan. Components such as the organization’s
mission and value statement should be simple and communicated widely. Everything should connect back
to this plan.
Policies Community policing affects the nature and development of department policies and procedures to
ensure that community policing principles and practices have an effect on activities on the street. Problem
solving and partnerships, therefore, should become institutionalized in policies, along with corresponding
sets of procedures where appropriate.
Organizational evaluations In addition to the typical measures of police performance (arrests, response
times, tickets issued, and crime rates), community policing calls for a broadening of police outcome
measures to include such things as increased community satisfaction, less fear of crime, the alleviation of
problems, and improvement in quality of life. Community policing calls for a more sophisticated approach to
evaluation—one that looks at how feedback information is used, not only how it measures outcomes.
Transparency Community policing involves decision-making processes that are more open than traditional
policing. If the community is to be a full partner, the department needs mechanisms for readily sharing
relevant information on crime and social disorder problems as well as police operations with the community.
Organizational structure It is important that the organizational structure of the agency ensure that local patrol
officers have decision-making authority and are accountable for their actions. This can be achieved through
long-term assignments, the development of officers who are generalists, and using special units appropriately.
Geographic assignment of officers With community policing, there is a shift to the long-term assignment of
officers to specific neighborhoods or areas. Geographic deployment plans can help enhance customer service
and facilitate more contact between police and citizens, thus establishing a strong relationship and mutual
accountability. Beat boundaries should correspond to neighborhood boundaries and other government
services should recognize these boundaries when coordinating government public-service activities.
Despecialization To achieve community policing goals, officers must be able to handle multiple
responsibilities and take a team approach to collaborative problem solving and partnering with the
community. Community policing encourages its adoption agency-wide, not just in special units, although
there may be a need for some specialist units that are tasked with identifying and solving particularly
complex problems or managing complex partnerships.

54

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Resources and finances Agencies must devote the necessary human and financial resources to support
community policing to ensure that problem-solving efforts are robust and that partnerships are sustainable
and effective.

Personnel
The principles of community policing need to be infused throughout the entire personnel system of an
agency, including recruitment, hiring, selection, and retention of all law enforcement agency staff, including
sworn officers, nonsworn officers, civilians, and volunteers, as well as personnel evaluations, supervision, and
training.
Recruitment, hiring, and selection Agencies need a systematic means of incorporating community
policing elements into their recruitment, selection, and hiring processes. Job descriptions should recognize
community policing and problem-solving responsibilities and encourage the recruitment of officers
who have a spirit of service, instead of only a spirit of adventure. A community policing agency must also
thoughtfully examine where it is looking for recruits, whom it is recruiting and hiring, and what is being
tested. Some community policing agencies also look for involvement of the community in this process
through the identification of competencies and participation in review boards.
Personnel supervision/evaluations Tie performance evaluations to community policing principles and
activities that are incorporated into job descriptions. Performance, reward, and promotional structures
should support sound problem-solving activities, proactive policing and community collaboration, and
citizen satisfaction with police services.
Training Training at all levels—academy, field, and in-service—must support community policing principles
and tactics. It also needs to encourage creative thinking, a proactive orientation, communication and
analytical skills, and techniques for dealing with quality-of-life concerns and maintaining order. Officers
can be trained to identify and correct conditions that could lead to crime, to raise public awareness, and
to engage the community in finding solutions to problems. Field training officers and supervisors need to
learn how to encourage problem solving and help officers learn from other problem-solving initiatives. Until
community policing is institutionalized in the organization, training in its fundamental principles will need to
take place regularly.

Information systems (technology)
Community policing is information-intensive, and technology plays a central role in helping to provide ready
access to quality information. Accurate and timely information makes problem-solving efforts more effective
and ensures that officers are informed about the crime and community conditions of their beat. In addition,
technological enhancements can greatly assist with improving two-way communication with citizens and in
developing agency accountability systems and performance outcome measures.
Communication / access to data Technology provides agencies with the ability to communicate externally
with the public and internally with their own staff. To communicate with the public, community policing
encourages agencies to develop two-way communication systems through the Internet to provide online
reports, reverse 911 and e-mail alerts, discussion forums, and feedback on interactive applications (surveys,
maps), thereby creating ongoing dialogs and increasing transparency.

55

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Technology also encourages effective internal communication through memos, reports, newsletters, e-mail
and enhanced incident reporting, dispatch functions, and communications interoperability with other
entities for more efficient operations. Community policing advocates the use of technology to develop
accountability and performance measurement systems that are timely and contain accurate metrics and a
broad array of measures and information.
Community policing also promotes the use of technology to provide officers with ready access to timely
information on crime and community characteristics within their beats, either through laptop computers
in their patrol cars or through personal data devices. In addition, technology can support crime/problem
analysis functions by enabling agencies to gather information on greater aspects of events including more
detailed information on offenders, victims, crime locations, and quality-of-life concerns, and to further
enhance analysis.
Quality and accuracy of data Information is only as good as its source, and therefore it is not useful if it is not
of high quality and accurate. Community policing encourages agencies to put safeguards in place to ensure
that information from various sources is collected in a systematic fashion and entered into central systems
that are linked to one another and checked for accuracy so that the information can be used effectively for
strategic planning, problem solving, and performance measurement.

Appendix D. COPS Hiring Program (CHP) file management: Documents
to maintain in CHP grant file
Records must be maintained throughout the three-year CHP grant period and for at least three years
following the official closeout of the CHP grant.
GRANT PROGRAM____CHP_________GRANT # ______________________________________
GRANT AWARD START DATE_____________ORIGINAL AWARD END DATE____________
EXTENDED AWARD END DATE (if applicable)________________________
COPY OF GRANT APPLICATION (You can access the final copy of your CHP application through the COPS
Office website at www.cops.usdoj.gov. Using the “Account Access link”, print a copy of the application and
keep it with your agency’s CHP grant records.)
_____

COPY OF GRANT AWARD DOCUMENT

_____

FINANCIAL CLEARANCE MEMO

GRANT AWARD MODIFICATION APPROVAL LETTERS (with revised budget information) OR GRANT
EXTENSION APPROVAL LETTERS (if applicable)
_____

QUARTERLY FEDERAL FINANCIAL REPORT – SF-425 (for each quarter of the grant period)

_____

PROGRAMMATIC PROGRESS REPORTS

• CHP quarterly progress report(s) (for each quarter of the grant period)
• Closeout report
_____

SUPPORTING DOCUMENTATION FOR DRAWDOWNS

• W2 employee forms (copy)
• Records of salary / approved fringe benefits rates for each person hired under the grant
• Records of hire dates for each person hired under the grant
56

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

• Payroll records / time & attendance records
• Postal receipts / fax transmission reports (to prove submission dates)
• Log of reimbursement requests made via GPRS
• Copies of checks or wire transfer documents (if applicable)
• Copies of financial office journal entries (if applicable)
_____

ADDITIONAL SUPPORTING DOCUMENTATION FOR MILITARY VETERAN HIRES

• Copy of Certificate of Release or Discharge from Active Duty (DD-214)
_____

ADDITIONAL SUPPORTING DOCUMENTATION FOR REHIRES

• Records of the date of layoff(s)
• Records demonstrating the reason(s) for the layoff(s), specifically showing fiscal reasons that are

unrelated to the availability or receipt of CHP funds. [Records that may be used to prove that scheduled
layoffs are occurring for local economic reasons that are unrelated to the availability of CHP grant funds
may include (but are not limited to) council or departmental meeting minutes, memoranda, notices,
or orders discussing the layoffs; notices provided to the individual officers regarding the date(s) of the
layoffs; or budget documents ordering departmental and/or jurisdiction-wide budget reductions.]

• Records demonstrating that your agency continued funding the officers with local funds until the

date of the scheduled layoffs and did not draw down on CHP funding for the positions until the layoffs
otherwise would have occurred.

• Records demonstrating that your agency paid any higher-than-entry-level salary and benefits costs

to rehired officers with local funds and used CHP funds only for the approved entry-level salary and
benefits package.

_____

SUPPORTING DOCUMENTATION FOR RETENTION

• Records (e.g., council meeting minutes) demonstrating that your agency plans to retain.
• Personnel records (e.g., employee action forms) with the employment dates of each officer. [If a

position becomes vacant during the grant or retention period, your agency must maintain records of
the employment dates of any new officer(s) hired to fill the position.]

• Records demonstrating that your agency took timely and active steps to fill all vacancies occurring

during the retention period in accordance with the agency’s standard hiring practices and procedures.

• Records demonstrating the date each officer position was retained with local funds and that each

position was retained with local funds for at least 12 months following the 36-month grant period.

_____

GRANT CORRESPONDENCE (all other general correspondence between COPS Office and grantee)

_____

MEDIA REPORTS

• [Newspaper clippings, magazine articles, certificates, or other noteworthy items should be included to
illustrate achievements and successes of the grant program, such as community policing highlights
and other grant-related accomplishments. In addition, any CDs, DVDs, electronic newsletters,
brochures, website addresses, or other similar information published in connection with the grant
should be referenced.]

57

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

In the event of a COPS Office grant monitoring review, the following information should be retained:

Reduction-in-force review

• Identification of the number of sworn officer positions (both full-time and part-time) funded in

the agency’s budget with local or other non-COPS Office funding during each fiscal year as of the
threshold review date (please note that this may include vacant but funded positions).

• Identification of the current number of vacancies among the agency’s locally-funded sworn personnel,
the dates on which the positions were vacated, whether the agency intends to fill the vacancies, and
the steps, if any, which have been taken to fill the vacancies.

• Provision of supporting documentation from the time the reduction-in-force occurred indicating the

reason(s) for the reduction-in-force (examples of supporting documentation may include minutes from
council meetings, budget directives, contemporaneous memoranda, etc.).

• Identification of the number of COPS Office-funded officers the agency currently employs.
• Documentation regarding whether other local departments in the city/township have experienced
similar manpower or budget reductions for the same reasons as the PD.

• Letters from the agency’s government executive and law enforcement executive explaining the

reduction-in-force and addressing whether the reduction-in-force was unrelated to the receipt of the
COPS Office CHP funding and therefore would have occurred even in the absence of the CHP grant.

• Provision of a request to continue implementing all applicable COPS Office grants (identifying which
grants are in place) despite the reduction-in-force.

Failure to retain review

• Evidence to show that attempts have failed to add the COPS Office-funded positions to a request

for local funding during local budget negotiations; attempts have failed to obtain other non-federal
funding sources (such as state grants) to support the additional positions at the termination of the
COPS Office grant; and attempts have failed to seek additional law enforcement funding from private
sources, including corporate, nonprofit, and foundation donations or grants.

• Documentation of any of the following mitigating circumstances that may have hindered agency

attempts to implement the retention plan: evidence to show that the jurisdiction has been declared
bankrupt by a court of law; jurisdiction has been placed in receivership, or its functional equivalent,
by the state or Federal Government; jurisdiction has been declared a financially distressed area by
its state; budgetary imbalance or expenditure cutbacks resulting in significant reductions in other
services provided by the agency or significant lay-offs of the agency’s personnel; extraordinary and
unanticipated nonrecurring expenses or loss of revenue (including closure or relocation of major
employers) resulting in a material effect on the jurisdiction’s fiscal condition; significant downgrading
of the jurisdiction’s bond rating for fiscal-related reasons; filing for bankruptcy, receivership, or similar
measure, with the request for relief pending; location within an area in which a declaration of major
disaster has been made pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance
Act; or other events or conditions demonstrating severe fiscal distress.

Excess cash review

• Identification of the total amount of grant funding drawn down from the grant.
• Summary and supporting documentation of how the agency expended grant funding.
• Revised Federal Financial Reports.

58

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Unallowable/unsupported costs review

• Payroll ledgers for all expenses charged to the grant.
Community policing review

• Brochures, newsletters, or any documents detailing the agency’s community policing efforts as
specified in your grant application, particularly in the following key areas:

• Organizational Commitment
• Community policing principles found in mission and values statements, policy and procedures
manuals, etc.

• Community policing training information from the academy.
• Problem Solving Activities
• Building on information systems to enhance crime analysis capabilities.
• Identifying crime problems by looking at crime trends.
• Identifying crime problems with members of the community or other government agencies.
• Preventing crime by focusing on conditions that lead to crime.
• Community Partnerships
• Meetings with community members to learn about specific problems.
• Locating offices or stations within neighborhoods.
• Use of volunteers.
• Providing community policing training to citizens.
• Police participation in community organization working groups and/or special programs for
schools and other interest groups which enhance crime prevention.

Appendix E. Memorandum of Understanding guidance
Developing your school-based partnership
School and law enforcement partnerships are also built on a foundation of shared goals and objectives,
which are approached in a constructive and positive manner and achieved through open communication.
When schools, communities, and law enforcement agencies work to­gether to creatively tackle problems,
they may be able to achieve a number of positive outcomes, including
• an increased ability of law enforcement agencies, schools, and community groups to gather and analyze
useful and timely information about crime and fear of crime in schools in accordance with applicable
pri­vacy laws;
• an increased ability of law enforcement agencies, schools, and community groups to work together in
developing innovative, systemic, long-term approaches to reducing and preventing different kinds of
crime in and around their schools and preventing unnecessary law enforcement involvement in noncriminal student misbehavior. Measurable outcomes may be determined by implementing strategies
focused on targeted crimes, thereby improving the quality of life for those affected (students, teachers,
school personnel, and parents), promoting a safer environment that is conducive for learning, and
decreasing the fear of crime and violence among students, school employees, and the surround­ing
community;
• an increased understanding of how to effectively inter­act with youth through coordinated training on
topics such as basic childhood and adolescent development and age-appropriate responses, disability
and special education issues, conflict resolution and de-escalation techniques, bias-free policing

59

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

including implicit bias and cultural competence, restorative justice techniques, and working with
specific student groups such as students with disabilities or limited English proficiency and students
who are lesbian, gay, bisexual, and trans­gender (LGBT);
• an increased understanding of an SRO’s roles and responsibilities, including an understanding that
school code of conduct violations and routine discipline of students remains the responsibility of school
adminis­trators and that law enforcement actions (such as arrest, citations, ticketing, or court referrals)
are only to be used as a last resort for incidents that involve criminal behavior or when it becomes
necessary to protect the safety of students, faculty, and staff from the threat of immediate harm;
• an increased ability through coordinated training for schools and law enforcement agencies to properly
train and respond to school safety threats;
• an increased ability to plan for and respond appropri­ately to emergencies.

Developing a Memorandum of Understanding
An MOU, also referred to as an interagency agreement or Memorandum of Agreement (MOA), is an
instrument used to build mutual respect and trust between partners while delineating specific roles
and responsibilities of the partnering agencies. Every jurisdiction with a school and law enforcement
partnership should have an MOU that clearly defines the roles and responsibilities of the individ­ual partners
involved, including school districts, boards or departments of education, school administration officials, law
enforcement agencies (including SROs), and students and parents. As a policy instrument, all parties should
sign and abide by the MOU, and it should be considered a living document that operates within the context
created by applicable federal and state laws—including, but not limited to, federal civil rights laws and
privacy laws.
The MOU must be submitted to the COPS Office within 90 days of the date shown on the award
congratulatory letter. Implementation of the COPS Hiring Program (CHP) grant without submission of the
required MOU within the 90-day time frame may result in expenditures not being reimbursed by the COPS
Office and/or award deobligation.

Memorandum of Understanding guidelines
The following information should be included within an MOU. The COPS Office strongly encourages law
enforcement agencies to work collaboratively with school partners to formulate additional information that
will help successfully implement their overall school safety plans.

Purpose of the MOU
This statement may already exist within your ongoing partnership or may need to be developed jointly to
assist in defining the primary purpose of your partnership. The statement of purpose should describe the
agencies that are entering into the partnership and the effective date of the agreement.

Description of partner roles and responsibilities
This description must include the roles and responsibili­ties of the school, the school district, and the law
enforce­ment agency, and each partner should be specifically listed within the document. It must clearly
indicate that SROs will not be responsible for requests to resolve routine discipline problems involving
students. The adminis­tration of student discipline, including student code of conduct violations and student
misbehavior, is the respon­sibility of school administrators unless the violation or misbehavior involves
criminal conduct.
The placement of law enforcement officers in schools car­ries a risk of contributing to a “school-to-prison
pipeline” process where students are arrested or cited for minor, nonviolent behavioral violations and then
diverted to the juvenile court system. This pipeline wastes community resources and can lead to academic

60

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

failure and greater recidivism rates for these students. Grantee agrees that any officers deployed while
implementing School-based Policing under the COPS Hiring Program grant cannot be involved in the
administrative discipline of the students.
The MOU must include the roles and responsibilities of the school partner. These roles may include providing a
secure work space for the SRO to conduct interviews and maintain confidential records; establishing standing
meet­ings; and working with school administrators in identify­ing problems and evaluating progress under the
MOU, including data collection and evaluation. The school ad­ministrator should ensure that staff cooperates
with police investigations and any subsequent actions related to crime or criminal activity on campus.
The law enforcement partner is responsible for the selection of officer(s) assigned to the school, and these
officer(s) should adhere to the principles of community policing. This section of the MOU must define the
roles and responsibilities of the SRO and the assigned hours of SRO duty, including arrival and departure
times and specifying if after-hour duties may be performed and if time spent in court, attending interagency
meetings, and investigating school-related crimes are within the scope of SRO duties.
The MOU should include examples of the activities that the SRO will engage in, such as

• handling requests for calls for service in and around schools;
• conducting comprehensive safety and security assessments;
• developing emergency management and incident response systems based on the National Incident

Management System (NIMS) and the four phases of emergency management: mitigation/prevention,
preparedness, response, and recovery;

• developing and implementing safety plans or strategies ;
• integrating appropriate security equipment/technology solutions, including incorporating crime
prevention through environmental design (CPTED) as appropriate to enhance school safety;

• responding to unauthorized persons on school property;
• serving as liaisons between the school and other police agencies, investigative units, or juvenile justice
authorities when necessary and consistent with applicable civil rights laws and privacy laws; serving
as a member of a multidisciplinary school team to refer students to professional services within both
the school (guidance counselors or social workers) and the community (youth and family service
organizations); building relationships with juvenile justice counselors to help connect youth with
needed services; developing and expanding crime prevention efforts for students; developing and
expanding community justice initiatives for students.

Information sharing
This section must address the type of and the extent to which information will be shared between the
law en­forcement agency and school or school district partners. For example, it should define the type of
information that the school is permitted or willing to share with law enforcement, as well as information flow
from law enforcement to school partner(s). When entering into an MOU, agencies should consider all federal
or state laws that govern the collection, use, and dissemination of student records.
Federal privacy laws, including the Family Educational Rights and Privacy Act of 1974 (FERPA), the Health
Insurance Portability and Accountability Act of 1996 (HIPAA), and civil rights and other laws must be consid­ered when developing plans for information sharing that involves personally identifiable information
from student education records. For more information on FERPA, see the U.S. Department of Education’s
FERPA home page at www.ed.gov/policy/gen/guid/fpco/ferpa/index.html; for more information on HIPAA,

61

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

see the U.S. Depart­ment of Health and Human Service’s Health information privacy site at www.hhs.gov/ocr/
privacy/index.html; and for an overview of FERPA issues relevant to emergency planning and SRO programs,
please see the ”Closer Look” section of the Guide for Developing High-Quality School Emergency Operations
Plans at rems.ed.gov/docs/ REMS_K-12_Guide_508.pdf.

Supervision responsibility and chain of command for the SRO
This section should clearly establish a definitive chain of command for the SRO, including the individual(s)
responsible for the supervision of the SRO. With rare exception, this responsibility lies with the law
enforcement executive or his or her law enforcement designee.

Signatures
The MOU must be signed and dated by both the highest ranking law enforcement executive (i.e., police
chief or sheriff ) and the school official(s) who will have general educational oversight and decision-making
authority (i.e., board of education chairperson, superintendent, or school principal). The MOU should be
developed with participation from school administrators and officers assigned to the school(s) so that staff
members who are impacted by the agreement clearly understand their roles and responsibilities. Successful
MOUs are often devel­oped by teams that include students, parents, and other community members
committed to keeping schools safe, in addition to school and law enforcement members. The MOU should
be publicly available to members of the school community.

Appendix F. Whistleblower protection (41 U.S.C. 4712)
41 U.S.C. 4712. Pilot program for enhancement of contractor protection from reprisal for disclosure of certain
information
(a). Prohibition of reprisals.—
(1). In general.—An employee of a contractor, subcontractor, or grantee may not be discharged,
demoted, or otherwise discriminated against as a reprisal for disclosing to a person or body described in
paragraph (2) information that the employee reasonably believes is evidence of gross mismanagement
of a Federal contract or grant, a gross waste of Federal funds, an abuse of authority relating to a Federal
contract or grant, a substantial and specific danger to public health or safety, or a violation of law, rule,
or regulation related to a Federal contract (including the competition for or negotiation of a contract) or
grant.
(2). Persons and bodies covered.—The persons and bodies described in this paragraph are the persons
and bodies as follows:
(A). A Member of Congress or a representative of a committee of Congress.
(B). An Inspector General.
(C). The Government Accountability Office.
(D). A Federal employee responsible for contract or grant oversight or management at the relevant
agency.
(E). An authorized official of the U.S. Department of Justice or other law enforcement agency.
(F). A court or grand jury.
(G). A management official or other employee of the contractor, subcontractor, or grantee who has
the responsibility to investigate, discover, or address misconduct.

62

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

(3). Rules of construction.—For the purposes of paragraph (1)—
(A). an employee who initiates or provides evidence of contractor, subcontractor, or grantee
misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a Federal
contract or grant shall be deemed to have made a disclosure covered by such paragraph; and
(B). a reprisal described in paragraph (1) is prohibited even if it is undertaken at the request of an
executive branch official, unless the request takes the form of a non-discretionary directive and is
within the authority of the executive branch official making the request.
(b). Investigation of complaints.—
(1). Submission of complaint.—A person who believes that the person has been subjected to a reprisal
prohibited by subsection (a) may submit a complaint to the Inspector General of the executive agency
involved. Unless the Inspector General determines that the complaint is frivolous, fails to allege a
violation of the prohibition in subsection (a), or has previously been addressed in another Federal or
State judicial or administrative proceeding initiated by the complainant, the Inspector General shall
investigate the complaint and, upon completion of such investigation, submit a report of the findings of
the investigation to the person, the contractor or grantee concerned, and the head of the agency.
(2). Inspector General action.—
(A). Determination or submission of report on findings.—Except as provided under subparagraph
(B), the Inspector General shall make a determination that a complaint is frivolous, fails to allege a
violation of the prohibition in subsection (a), or has previously been addressed in another Federal
or State judicial or administrative proceeding initiated by the complainant or submit a report under
paragraph (1) within 180 days after receiving the complaint.
(B). Extension of time.—If the Inspector General is unable to complete an investigation in time to
submit a report within the 180-day period specified in subparagraph (A) and the person submitting
the complaint agrees to an extension of time, the Inspector General shall submit a report under
paragraph (1) within such additional period of time, up to 180 days, as shall be agreed upon
between the Inspector General and the person submitting the complaint.
(3). Prohibition on disclosure.—The Inspector General may not respond to any inquiry or disclose any
information from or about any person alleging the reprisal, except to the extent that such response or
disclosure is—
(A). made with the consent of the person alleging the reprisal;
(B). made in accordance with the provisions of section 552a of title 5 or as required by any other
applicable Federal law; or
(C). necessary to conduct an investigation of the alleged reprisal.
(4). Time limitation.—A complaint may not be brought under this subsection more than three years
after the date on which the alleged reprisal took place.
(c). Remedy and enforcement authority.—
(1). In general.—Not later than 30 days after receiving an Inspector General report pursuant to
subsection (b), the head of the executive agency concerned shall determine whether there is sufficient

63

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

basis to conclude that the contractor or grantee concerned has subjected the complainant to a reprisal
prohibited by subsection (a) and shall either issue an order denying relief or shall take one or more of
the following actions:
(A). Order the contractor or grantee to take affirmative action to abate the reprisal.
(B). Order the contractor or grantee to reinstate the person to the position that the person held
before the reprisal, together with compensatory damages (including back pay), employment
benefits, and other terms and conditions of employment that would apply to the person in that
position if the reprisal had not been taken.
(C). Order the contractor or grantee to pay the complainant an amount equal to the aggregate
amount of all costs and expenses (including attorneys’ fees and expert witnesses’ fees) that
were reasonably incurred by the complainant for, or in connection with, bringing the complaint
regarding the reprisal, as determined by the head of the executive agency.
(2). Exhaustion of remedies.—If the head of an executive agency issues an order denying relief under
paragraph (1) or has not issued an order within 210 days after the submission of a complaint under
subsection (b), or in the case of an extension of time under paragraph (b)(2)(B), not later than 30 days
after the expiration of the extension of time, and there is no showing that such delay is due to the
bad faith of the complainant, the complainant shall be deemed to have exhausted all administrative
remedies with respect to the complaint, and the complainant may bring a de novo action at law or
equity against the contractor or grantee to seek compensatory damages and other relief available
under this section in the appropriate district court of the United States, which shall have jurisdiction
over such an action without regard to the amount in controversy. Such an action shall, at the request of
either party to the action, be tried by the court with a jury. An action under this paragraph may not be
brought more than two years after the date on which remedies are deemed to have been exhausted.
(3). Admissibility of evidence.—An Inspector General determination and an agency head order
denying relief under paragraph (2) shall be admissible in evidence in any de novo action at law or equity
brought pursuant to this subsection.
(4). Enforcement of orders.—Whenever a person fails to comply with an order issued under paragraph
(1), the head of the executive agency concerned shall file an action for enforcement of such order in
the United States district court for a district in which the reprisal was found to have occurred. In any
action brought under this paragraph, the court may grant appropriate relief, including injunctive relief,
compensatory and exemplary damages, and attorney fees and costs. The person upon whose behalf
an order was issued may also file such an action or join in an action filed by the head of the executive
agency.
(5). Judicial review.—Any person adversely affected or aggrieved by an order issued under paragraph
(1) may obtain review of the order’s conformance with this subsection, and any regulations issued to
carry out this section, in the United States court of appeals for a circuit in which the reprisal is alleged
in the order to have occurred. No petition seeking such review may be filed more than 60 days after
issuance of the order by the head of the executive agency. Review shall conform to chapter 7 of title
5. Filing such an appeal shall not act to stay the enforcement of the order of the head of an executive
agency, unless a stay is specifically entered by the court.
(6). Burdens of proof.—The legal burdens of proof specified in section 1221(e) of title 5 shall be
controlling for the purposes of any investigation conducted by an Inspector General, decision by
the head of an executive agency, or judicial or administrative proceeding to determine whether
discrimination prohibited under this section has occurred.
(7). Rights and remedies not waivable.—The rights and remedies provided for in this section may not

64

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

be waived by any agreement, policy, form, or condition of employment.
(d). Notification of employees.—The head of each executive agency shall ensure that contractors,
subcontractors, and grantees of the agency inform their employees in writing of the rights and remedies
provided under this section, in the predominant native language of the workforce.
(e). Construction.—Nothing in this section may be construed to authorize the discharge of, demotion of, or
discrimination against an employee for a disclosure other than a disclosure protected by subsection (a) or to
modify or derogate from a right or remedy otherwise available to the employee.
(f ). Exceptions.—
(1). This section shall not apply to any element of the intelligence community, as defined in section 3(4)
of the National Security Act of 1947 (50 U.S.C. 401a(4)).
(2). This section shall not apply to any disclosure made by an employee of a contractor, subcontractor,
or grantee of an element of the intelligence community if such disclosure—
(A). relates to an activity of an element of the intelligence community; or
(B). was discovered during contract, subcontract, or grantee services provided to an element of
the intelligence community.
(g). Definitions.—In this section:
(1). The term “abuse of authority” means an arbitrary and capricious exercise of authority that is
inconsistent with the mission of the executive agency concerned or the successful performance of a
contract or grant of such agency.
(2). The term “Inspector General” means an Inspector General appointed under the Inspector General
Act of 1978 and any Inspector General that receives funding from, or has oversight over contracts or
grants awarded for or on behalf of, the executive agency concerned.
(h). Construction.—Nothing in this section, or the amendments made by this section, shall be construed to
provide any rights to disclose classified information not otherwise provided by law.
(i). Duration of section.—This section shall be in effect for the four-year period beginning on the date that
is 180 days after the date of the enactment of this section.

Appendix G. 2 CFR Appendix II to Part 200: Contract provisions for
nonfederal entity contracts under federal awards
In addition to other provisions required by the federal agency or nonfederal entity, all contracts made by the
nonfederal entity under the federal award must contain provisions covering the following, as applicable.
(A) Contracts for more than the simplified acquisition threshold currently set at $150,000, which is the
inflation adjusted amount determined by the Civilian Agency Acquisition Council and the Defense
Acquisition Regulations Council (Councils) as authorized by 41 U.S.C. 1908, must address administrative,
contractual, or legal remedies in instances where contractors violate or breach contract terms and provide
for such sanctions and penalties as appropriate.
(B) All contracts in excess of $10,000 must address termination for cause and for convenience by the
nonfederal entity, including the manner by which it will be effected and the basis for settlement.

65

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

(C) Equal employment opportunity. Except as otherwise provided under 41 CFR Part 60, all contracts that
meet the definition of “federally assisted construction contract” in 41 CFR Part 60–1.3 must include the
equal opportunity clause provided under 41 CFR 60–1.4(b), in accordance with Executive Order 11246,
“Equal Employment Opportunity” (30 FR 12319, 12935, 3 CFR Part, 1964–1965 Comp., p. 339), as amended
by Executive Order 11375, “Amending Executive Order 11246 Relating to Equal Employment Opportunity”
and implementing regulations at 41 CFR part 60, “Office of Federal Contract Compliance Programs, Equal
Employment Opportunity, Department of Labor.”
(D) Davis-Bacon Act, as amended (40 U.S.C. 3141–3148). When required by federal program legislation, all
prime construction contracts in excess of $2,000 awarded by nonfederal entities must include a provision
for compliance with the Davis-Bacon Act (40 U.S.C. 3141–3144, and 3146–3148) as supplemented by
U.S. Department of Labor regulations (29 CFR Part 5, “Labor Standards Provisions Applicable to Contracts
Covering Federally Financed and Assisted Construction”). In accordance with the statute, contractors must
be required to pay wages to laborers and mechanics at a rate not less than the prevailing wages specified
in a wage determination made by the Secretary of Labor. In addition, contractors must be required to pay
wages not less than once a week. The nonfederal entity must place a copy of the current prevailing wage
determination issued by the U.S. Department of Labor in each solicitation. The decision to award a contract
or subcontract must be conditioned upon the acceptance of the wage determination. The nonfederal entity
must report all suspected or reported violations to the federal awarding agency. The contracts must also
include a provision for compliance with the Copeland “Anti-Kickback” Act (40 U.S.C. 3145) as supplemented
by U.S. Department of Labor regulations (29 CFR Part 3, “Contractors and Subcontractors on Public Building
or Public Work Financed in Whole or in Part by Loans or Grants from the United States”). The Act provides
that each contractor or subrecipient must be prohibited from inducing, by any means, any person employed
in the construction, completion, or repair of public work to give up any part of the compensation to which
he or she is otherwise entitled. The nonfederal entity must report all suspected or reported violations to the
federal awarding agency.
(E) Contract Work Hours and Safety Standards Act (40 U.S.C. 3701–3708). Where applicable, all contracts
awarded by the nonfederal entity in excess of $100,000 that involve the employment of mechanics or laborers
must include a provision for compliance with 40 U.S.C. 3702 and 3704 as supplemented by U.S. Department
of Labor regulations (29 CFR Part 5). Under 40 U.S.C. 3702 of the Act, each contractor must be required to
compute the wages of every mechanic and laborer on the basis of a standard work week of 40 hours. Work
in excess of the standard work week is permissible provided that the worker is compensated at a rate of not
less than one and a half times the basic rate of pay for all hours worked in excess of 40 hours in the work
week. The requirements of 40 U.S.C. 3704 are applicable to construction work and provide that no laborer
or mechanic must be required to work in surroundings or under working conditions which are unsanitary,
hazardous, or dangerous. These requirements do not apply to the purchases of supplies or materials or articles
ordinarily available on the open market or contracts for transportation or transmission of intelligence.
(F) Rights to Inventions Made Under a Contract or Agreement. If the federal award meets the definition
of “funding agreement” under 37 CFR § 401.2 (a) and the recipient or subrecipient wishes to enter into
a contract with a small business firm or nonprofit organization regarding the substitution of parties,
assignment, or performance of experimental, developmental, or research work under that “funding

66

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

agreement,” the recipient or subrecipient must comply with the requirements of 37 CFR Part 401, “Rights to
Inventions Made by Nonprofit Organizations and Small Business Firms Under Government Grants, Contracts
and Cooperative Agreements” and any implementing regulations issued by the awarding agency.
(G) Clean Air Act (42 U.S.C. 7401–7671q.) and the Federal Water Pollution Control Act (33 U.S.C. 1251–1387),
as amended. Contracts and subgrants of amounts in excess of $150,000 must contain a provision that
requires the nonfederal award to agree to comply with all applicable standards, orders, or regulations
issued pursuant to the Clean Air Act (42 U.S.C. 7401–7671q) and the Federal Water Pollution Control Act
as amended (33 U.S.C. 1251–1387). Violations must be reported to the federal awarding agency and the
Regional Office of the Environmental Protection Agency (EPA).
(H) Mandatory standards and policies relating to energy efficiency which are contained in the state energy
conservation plan issued in compliance with the Energy Policy and Conservation Act (42 U.S.C. 6201).
(I) Debarment and Suspension (Executive Orders 12549 and 12689). A contract award (see 2 CFR 180.220)
must not be made to parties listed on the governmentwide Excluded Parties List System in the System for
Award Management (SAM), in accordance with the OMB guidelines at 2 CFR 180 that implement Executive
Orders 12549 (3 CFR Part 1986 Comp., p. 189) and 12689 (3 CFR Part 1989 Comp., p. 235), “Debarment and
Suspension.” The Excluded Parties List System in SAM contains the names of parties debarred, suspended, or
otherwise excluded by agencies, as well as parties declared ineligible under statutory or regulatory authority
other than Executive Order 12549.
(J) Byrd Anti-Lobbying Amendment (31 U.S.C. 1352). Contractors that apply or bid for an award of $150,000
or more must file the required certification. Each tier certifies to the tier above that it will not use and has
not used federal appropriated funds to pay any person or organization for influencing or attempting to
influence an officer or employee of any agency, a member of Congress, officer or employee of Congress,
or an employee of a member of Congress in connection with obtaining any federal contract, grant, or any
other award covered by 31 U.S.C. 1352. Each tier must also disclose any lobbying with nonfederal funds that
takes place in connection with obtaining any federal award. Such disclosures are forwarded from tier to tier
up to the nonfederal award.
(K) See § 200.322 Procurement of recovered materials.

67

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Glossary of Terms
allowable costs. Allowable costs are costs that will be paid for by this grant program. The only allowable
costs under CHP are the approved full-time entry-level salaries and fringe benefits of sworn career law
enforcement officers hired or rehired on or after the grant award start date. CHP grant funds may be used to
hire or rehire experienced officers, but any costs higher than entry-level must be paid by your agency with
local funds. Grant funding must be limited to your agency’s entry-level sworn officer salary and benefits.
Upon review of your submitted budget, any unallowable costs were removed. The Financial Clearance
Memorandum (FCM), which was included in your award package, specifies the final amount of CHP funds
awarded to your agency for officer salaries and approved fringe benefits. Approved entry-level salaries and
benefits paid during basic academy training are allowable when it is the agency’s policy to pay all newly hired
officers during this training.
audit. Work done by auditors, including both the Office of the Inspector General (OIG) and state or local
auditors, to examine financial statements and to review

• compliance with laws and regulations;
• economy and efficiency of operations;
• effectiveness in achieving program results;
• allowability of costs claimed against the award.
authorized officials. The authorized officials are the individuals in your organization who have final authority
and responsibility for all programmatic and financial decisions regarding this grant award. At the time of
grant application, your agency listed the law enforcement executive (usually the chief of police, Sheriff, etc.)
and the government executive (usually the mayor, board president, etc.) for your agency. These executives
are listed on your award document and are understood to be your authorized officials. If any of the executive
information is incorrect, please make any updates online through the “Account Access” link on the COPS
Office website.
award package. The award package includes your CHP award document, Financial Clearance Memorandum
(FCM), and award congratulatory letter; it may be accessed through the “Account Access” link on the COPS
Office website (www.cops.usdoj.gov). Your agency’s CHP award document will list your grant number, law
enforcement executive, government executive, award amount, number and hiring category of positions
awarded, award start and end dates, and all terms and conditions (including any special conditions placed
on your agency’s CHP grant). Your law enforcement and government executives have 90 days from the date
on your award congratulatory letter to log on to their accounts in “Account Access” and electronically sign
the award document and submit it to the COPS Office. Your agency’s FCM will specify the final amount of
CHP funds awarded to your agency for officer salaries and approved fringe benefits.
award start date. This is the date on or after which your agency is authorized to hire or rehire positions that
were approved by the COPS Office. The award start date is found on your grant award document. Grantees
may not expend funds or hire or rehire grant-funded officers prior to this date without written approval from the
COPS Office.
career law enforcement officer. The COPS Office statute defines a career law enforcement officer as a person
hired on a permanent basis who is authorized by law or by a state or local public agency to engage in or
oversee the prevention, detection, or investigation of violations of criminal laws.

68

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Catalogue of Federal Domestic Assistance (CFDA). The CFDA is an annual government-wide publication that
contains a description and index of all forms of federal assistance. Each program is assigned a CFDA number,
which is used by auditors to track grant revenues under the Single Audit Act. It is also used in participating
states by State Single Points of Contact in conducting the required intergovernmental reviews under
Executive Order 12372. The CFDA number for the COPS Office CHP grant is 16.710.
closeout. The process in which the awarding agency, the COPS Office, determines that all applicable
administrative actions and all required work and conditions of the award have been completed and met by
the recipient and awarding agency.
cognizant federal agency. Your cognizant federal agency is generally the federal agency that provides your
agency with the most federal money. The Office of Management and Budget (OMB) may have already
assigned your cognizant federal agency to you. If this is the first federal grant that your organization has
received, the U.S. Department of Justice is your cognizant federal agency.
community policing. Community policing is a philosophy that promotes organizational strategies that
support the systematic use of partnerships and problem-solving techniques to proactively address the
immediate conditions that give rise to public safety issues such as crime, social disorder, and fear of crime. All
newly hired, additional, or rehired officers (or an equal number of redeployed veteran officers) funded under
COPS Office programs must engage in community policing activities, and in the implementation of your
community policing strategy.
COPS Office. Created under the 1994 Crime Bill, the Office of Community Oriented Policing Services (COPS
Office) is an independent office within the U.S. Department of Justice that is the grantor or awarding agency
for your grant or cooperative agreement. The COPS Office is responsible for assisting your agency with the
administration and maintenance of your grant for the entire grant award period. If you have any questions
regarding the COPS office, please call the COPS Office Response Center at 800-421-6770 or visit the COPS
Office website at www.cops.usdoj.gov.
COPS Office finance staff accountants. The COPS Office finance staff accountants are responsible for your
agency’s financial and budgetary needs related to this grant. A Staff Accountant is assigned to each state
and is available to answer any questions that you may have concerning the Quarterly Financial Status Report
(SF-425) and other financial aspects of your grant. To identify your Staff Accountant, please call the COPS
Office Response Center at 800-421-6770 or visit the COPS Office website at www.cops.usdoj.gov.
criminal intelligence officer. A criminal intelligence officer, whether working directly with a law enforcement
agency or assigned to the appropriate state or regional fusion center, works in the field of criminal
intelligence and may conduct data collection, research, and analysis to produce finished intelligence reports
or other products designed to assist in the prevention, detection, or investigation of violations of criminal
laws.
Data Universal Numbering System (DUNS) number. Since FY 2004, the Office of Management and Budget
(OMB) has required all agencies applying for federal funding to obtain this number prior to application. The
DUNS number is a unique nine- or thirteen-digit identification number that is assigned upon request to
agencies by Dun & Bradstreet (D&B). This number will be used by the Federal Government to better track
grant recipient information throughout the grant cycle and to provide consistent name and address data for
electronic grant application systems. To obtain a DUNS number, visit the Dun & Bradstreet website at www.
dnb.com or call 866-705-5711.

69

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

Employer Identification Number (EIN) / OJP vendor number. This number is usually your agency’s nine-digit
federal tax identification number as assigned to you by the Internal Revenue Service (IRS). Your accounting/
bookkeeping department should have this number. In some cases, the EIN has been previously assigned
to another agency within your jurisdiction. In this instance, a new vendor number will be assigned to
you by the Office of the Chief Financial Officer. The newly assigned number is to be used for COPS Office
administrative purposes only and should not be used for IRS purposes.
federally recognized tribe. Federally recognized tribes are Native American Indian tribal entities that are
recognized by the Bureau of Indian Affairs (BIA) and are eligible for funding and services by virtue of their
status as sovereign Native American Indian tribes. They are acknowledged to have the immunities and
privileges available to federally acknowledged Indian tribes by virtue of their government-to-government
relationship with the United States, as well as the responsibilities, power, limitation, and obligations of such
tribes. For further information, contact: BIA, Division of Tribal Government Services, MS-4631-MIB, 1849 C
Street NW, Washington, DC 20240, 202-208-2475.
Geographic Names Information System (GNIS) ID. The Geographic Names Information System (GNIS)
database is maintained by the U.S. Geological Survey, U.S. Department of the Interior. The database assigns a
unique, permanent feature identifier, the feature ID, which is the only standard federal key for integrating or
reconciling feature data from multiple datasets.
Grant Monitoring Specialist. COPS Office Grant Monitoring Specialists are trained and available to assist you
in addressing any compliance-related questions regarding your grant. Grant monitoring specialists plan
and conduct site visits and office-based grant reviews. During the life of your grant, you may be selected
for a monitoring site visit to assess your compliance with the terms and agreements of the grant program,
to review your community policing initiatives, and to provide technical and administrative support for your
grant award. Please contact the COPS Office Response Center at 800-421-6770 if you have any compliancerelated questions.
grant number. The grant number identifies your agency’s specific CHP grant and can be found on your grant
award document. This number should be used as a reference when corresponding with the COPS Office.
Your grant number is in the following format: 2015-ULWX-0000 or 2015-UMWX-0000. The COPS Office tracks
grant information based upon this number.
Grant Program Specialist. COPS Office Grant Program Specialists are trained to assist you with implementing
and maintaining your grant. A Grant Program Specialist is assigned to your state and is available to answer
any questions that you may have concerning the administrative aspects of your award. Your Grant Program
Specialist can assist you with such matters as requesting an extension on your grant or modifying the grant
award. To obtain the name and phone number of your Grant Program Specialist, please contact the COPS
Office Response Center at 800-421-6770.
local budget cycle. Your agency’s fiscal year. Some common examples include January 1 to December 31,
October 1 to September 30, and July 1 to June 30. Some local budget cycles may extend up to 24 months.
matching funds. What a locality must contribute as a cash match toward total allowable project costs over
the life of the program. Under the 2015 CHP, the matching funds must be paid with state, local, or other
non-COPS Office funds and may not be from any funds previously budgeted for law enforcement purposes.
There is a minimum 25 percent matching fund requirement for 2015 CHP, unless waived in writing by the
COPS Office.

70

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

military veteran. Under the 2015 CHP, a military veteran is any individual who has served on active duty at
any time in the armed forces for a period of more than 180 consecutive days, any part of which occurred on
or after September 11, 2001, and who has been discharged or released from active duty in the armed forces
under honorable conditions.
obligation of funds. The COPS Office obligates federal funds when the grant award document is signed by
the COPS Office Director or his or her designated official. For the grantee, grant funds are obligated when
monies are spent for hiring approved personnel under the grant. The term encumbrance is often used at the
local and state levels to describe this type of transaction. Liquidated obligations are considered cash outlays
or monies actually spent. Unliquidated obligations are obligations incurred and recorded but not yet paid
(accrual basis of accounting) or not yet recorded and not yet paid (cash basis of accounting).
Originating Agency Identifier (ORI) number. This number is assigned by the Federal Bureau of Investigation
(FBI), and it is your agency’s unique identifier. The first two letters are your state abbreviation, the next three
numbers are your county’s code, and the final two numbers identify your jurisdiction within your county. If
your agency does not have an ORI number assigned by the FBI, the COPS Office assigns a non-official ORI
code to use as an agency identifier (in such cases, the last two characters will be “ZZ”). It can be found on
your grant award document. When you contact the COPS Office with a question, please reference your ORI
number (and/or your grant number).
primary law enforcement authority. An agency with primary law enforcement authority is the agency that is
the first responder to calls for service, and has ultimate and final responsibility for the prevention, detection,
or investigation of violations of criminal laws within its jurisdiction.
The Public Safety Partnership and Community Policing Act of 1994. The COPS Office is charged with fulfilling
the mandates of this law. The purposes of the law are to

• increase the number of community policing officers on the beat;
• provide additional and more effective training to law enforcement officers to enhance their problemsolving, service, and other skills needed in interacting with members of the community;

• encourage the development and implementation of innovative programs to permit members of the
community to assist law enforcement agencies in the prevention of crime;

• encourage the development of new technologies to assist law enforcement agencies in reorienting the
emphasis of their activities from reacting to crime to preventing crime.

rehire. CHP provides funding to rehire full-time officers who were laid off (from any jurisdiction) or who were
scheduled to be laid off on a specific future date at the time of grant application as a result of state, local, or
BIA budget reductions. A grantee may use CHP funding to rehire an experienced full-time officer, but any
additional costs higher than entry-level that your agency pays the rehired officer must be paid with local
agency funds, not CHP funds.
retention period. After 36 months of COPS Office funding, CHP grantees are required to retain each
additional COPS Office-funded position awarded using local, state, or other sources of non-COPS Office
funds. Each awarded position must be retained for at least 12 months following the conclusion of the 36
months of federal funding for that position. This time span is referred to as the retention period.

71

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

School Resource Officer (SRO). A career law enforcement officer with sworn authority, deployed in
community-oriented policing and assigned by the employing police department or agency to work in
collaboration with schools and community-based organizations to

• address crime problems, gangs, and drug activities affecting or occurring in or around an elementary
or secondary school;

• deploy or expand crime prevention efforts for students;
• educate likely school-age victims in crime prevention and safety;
• develop or expand community justice initiatives for students;
• train students in conflict resolution, restorative justice, and crime awareness;
• assist in the identification of physical changes in the environment that may reduce crime in or around
the school;

• assist in developing school policy that addresses crime and to recommend procedural changes.
supplanting. COPS Office grant funds may not be used to supplant (replace) state, local, or Bureau of Indian
Affairs (BIA) funds that would be made available in the absence of federal COPS Office grant funding. CHP
funds must be used to increase the amount of state, local, or BIA funds otherwise budgeted for sworn officer
positions, plus any additional state, local, or BIA funds budgeted for these purposes.
System for Award Management (SAM). The SAM database is the repository for standard information about
federal financial assistance applicants, recipients, and subrecipients. Organizations that have previously
submitted applications via Grants.gov are already registered with SAM, as it is a requirement for Grants.gov
registration. Please note, however, that applicants must update or renew their SAM at least once per year to
maintain an active status. Information about registration procedures can be accessed at www.sam.gov.

72

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

COPS Office Resources
Building Trust
Healing Communities topics
http://www.cops.usdoj.gov/Default.asp?Item=2814
Community Policing Defined (online course)
http://cops.igpa.uillinois.edu/courses/community-policing-defined
New Perspectives on Community Policing
http://cops.igpa.uillinois.edu/courses/new-perspectives-community-policing
Procedural Justice for Law Enforcement: An Overview
http://ric-zai-inc.com/Publications/cops-p333-pub.pdf
Implementing a Comprehensive Performance Management Approach in Community Policing
Organizations: An Executive Guidebook
http://ric-zai-inc.com/Publications/cops-p331-pub.pdf

Homeland Security
Homeland Security Community Policing topics
http://www.cops.usdoj.gov/Default.asp?Item=2472

School Resource Officers
Supporting Safe Schools
http://www.cops.usdoj.gov/Default.asp?Item=2687

Violent Crime
Identifying and Defining Policing Problems
http://ric-zai-inc.com/ric.php?page=detail&id=COPS-P323
Group Violence Intervention: An Implementation Guide
http://ric-zai-inc.com/ric.php?page=detail&id=COPS-P280
Problem Solving topics
http://www.cops.usdoj.gov/Default.asp?Item=2558

President’s Task Force on 21st Century Policing
Home page
http://www.cops.usdoj.gov/Default.asp?Item=2761
Final report
http://www.cops.usdoj.gov/pdf/taskforce/TaskForce_FinalReport.pdf

73

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

References
Atkinson, Anne J. 2002. Fostering School-Law Enforcement Partnerships. Safe and Secure: Guides to Creating
Safer Schools, Guide 5. Washington, DC: Office of Justice and Juvenile Delinquency Prevention. https://www.
ncjrs.gov/pdffiles1/ojjdp/book5.pdf.
National Association of School Resource Officers (NASRO). 2012. To Protect & Educate: The School Resource
Officer and the Prevention of Violence in Schools. Hoover, AL: National Association of School Resource Officers.
https://nasro.org/cms/wp-content/uploads/2013/11/NASRO-To-Protect-and-Educate-nosecurity.pdf.

74

2015 COPS Hiring Program (CHP) Grant Owner’s Manual

2015 COPS Hiring Program (CHP) Grant Owner’s Manual
This manual was created to assist COPS Office COPS Hiring Program (CPD) program grantees with the administrative and
financial matters associated with their grant.
For more information about your CPD grant, please contact your COPS Office Grant Program Specialist. If you do not
know the name or telephone number of your Grant Program Specialist, please contact the COPS Office Response Center
at 800-421-6770.

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
Visit the COPS Office online: www.cops.usdoj.gov
Published 2015
75

